Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 1 of 58




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   TERRICO BETHEL,                                        )
                                                          )
                          Petitioner,                     )
                                                          )
   v.                                                     )       Case No. 18-CV-0037-CVE-CDL
                                                          )
   SCOTT CROW,1                                           )
                                                          )
                          Respondent.                     )


                                        OPINION AND ORDER

          Petitioner Terrico Bethel seeks federal habeas relief, through a 28 U.S.C. § 2254 petition for

   writ of habeas corpus (Dkt. # 1), from the judgment entered against him in the District Court of

   Tulsa County, Case No. CF-2009-2738. Respondent Scott Crow filed a response (Dkt. # 9) in

   opposition to the petition, and Bethel filed a reply brief (Dkt. # 18). Both parties submitted records

   (Dkt. ## 1, 9, 10, 11) from state court proceedings. Having considered those records, the parties’

   arguments, and applicable law, the Court finds that Bethel is not entitled to federal habeas relief and

   therefore denies the petition for writ of habeas corpus.

                                             BACKGROUND

          Following a trial, a Tulsa County jury convicted Bethel of first-degree murder and conspiracy

   to commit murder for his role as the gunman in a murder-for-hire plot that resulted in the death of

   Neal Sweeney, a Tulsa businessman. Dkt. # 9-3, Bethel v. State, Case No. F-2012-812 (Okla. Crim.



   1
          Bethel is currently incarcerated at the Davis Correctional Facility, a privately-operated
          prison. Dkt. # 28. The Court therefore substitutes Scott Crow, Director of the Oklahoma
          Department of Corrections, in place of Jerold Braggs, as party respondent. See FED. R. CIV.
          P. 25(d); Rule 2(a), Rules Governing Section 2254 Cases in the United States District Courts.
          The Clerk of Court shall note this substitution on the record.
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 2 of 58




   App. 2014) (OCCA Op.), at 1-7.2 The State of Oklahoma (the state) presented evidence at trial

   establishing that Mohammed Abraham Aziz had a business dispute with Sweeney arising from

   Aziz’s failure to pay for gasoline that Sweeney’s company delivered to gas stations owned by Aziz.

   Dkt. # 9-3, OCCA Op., at 1-2. Aziz decided to resolve the dispute by enlisting others to kill

   Sweeney. Dkt. # 9-3, OCCA Op., at 2-3. Allen Shields and his brother, Fred Shields, agreed to find

   someone to kill Sweeney if Aziz paid them $10,000. Dkt. # 9-3, OCCA Op., at 3. Fred met Bethel

   while they were both incarcerated at the Osage County jail, and Bethel agreed to kill Sweeney if Fred

   helped him bond out of jail. Dkt. # 9-3, OCCA Op., at 3-4. Fred also recruited his cousin, Alonzo

   “Jack” Johnson, to help with the murder. Dkt. # 9-3, OCCA Op., at 4-7. Johnson “borrowed” a

   commercial van from a friend’s business in Muskogee and delivered the van to Bethel, who then

   drove the van to Sweeney’s office on the morning of September 4, 2008, and fatally shot Sweeney

   in the head. Dkt. # 9-3, OCCA Op., at 4-7.

          In April 2009, Bethel was incarcerated at the David L. Moss Criminal Justice Center

   (DLMCJC), in Tulsa, on charges unrelated to Sweeney’s murder. Dkt. # 9-3, OCCA Op., at 7.

   Bethel spoke with Detectives Vic Regalado and Jeff Felton on April 14, 2009. Dkt. # 9-3, OCCA

   Op., at 7. The detectives told Bethel that Fred Shields identified him as the person who shot

   Sweeney. Dkt. # 9-3, OCCA Op., at 7. Bethel admitted that he knew Fred Shields, but denied

   involvement in Sweeney’s murder. Dkt. # 9-3, OCCA Op., at 7, 13.

          Bethel subsequently described his role in the murder to a fellow inmate, Dolan Prejean. Dkt.

   # 9-3, OCCA Op., at 7, 18. Bethel initially told Prejean he was upset over an “M-1,” or first degree


   2
          The Court’s citations generally refer to the CM/ECF header pagination. Citations to
          transcripts from state court proceedings also include original page numbers, in brackets, to
          the extent those page numbers differ from the CM/ECF header pagination.

                                                    2
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 3 of 58




   murder, that he committed with Fred Shields. Dkt. # 10-16, Tr. Trial vol. 3, at 16-17 [380-81].

   During a second conversation, Bethel told Prejean details of the murder that were corroborated by

   other witnesses, identified Fred Shields and Johnson as other participants in the conspiracy to kill

   Sweeney, and told Prejean that he received $5,000 for the “contract hit.” Dkt. # 9-3, OCCA Op., at

   7, 17, 20-21, 33-34; Dkt. # 10-16, Tr. Trial vol. 3, at 18-27 [382-91]. After the second conversation,

   Prejean wrote a letter to the district attorney, informed him that Bethel implicated himself in the

   Sweeney murder, and volunteered to wear a concealed recording device to prove that Bethel had

   confessed. Dkt. # 9-3, OCCA Op., at 20-21; Dkt. # 10-16, Tr. Trial vol. 3, at 59-63 [423-27].

   Prejean testified at Bethel’s trial about the incriminating statements Bethel made to him, and the state

   introduced, as State’s Exhibit 77, the audio recording of incriminating statements Bethel made to

   Prejean while Prejean was wearing the concealed recording device. Dkt. # 9-3, OCCA Op., at 20-21;

   Dkt. # 10-16, Tr. Trial vol. 3, at 4 [368], 14-45 [378-409]; Dkt. # 11 (State’s Exhibit 77).3

           After finding Bethel guilty, the jury recommended that he serve life in prison without the

   possibility of parole for the murder conviction and a 10-year prison term for the conspiracy

   conviction. Dkt. # 9-3, OCCA Op., at 1. The trial court sentenced Bethel accordingly and ordered

   the sentences to be served consecutively. Dkt. # 9-3, OCCA Op., at 1.

           Represented by counsel, Bethel filed a direct appeal, claiming that (1) the trial court

   erroneously admitted involuntary statements he made to Detectives Regalado and Felton and



   3
           At Bethel’s preliminary hearing, a transcript of State’s Exhibit 77 was designated as Court’s
           Exhibit 1. Dkt. # 10-8, Preliminary H’rg Exs., at 10-61. The transcript was not admitted at
           trial. Dkt. # 10-16, Tr. Trial vol. 3, at 36-37 [400-01]. The Court has listened to State’s
           Exhibit 77, finds the transcript accurately reflects the recorded statements, and provides
           citations to the transcript and State’s Exhibit 77 when it quotes Bethel’s statements in this
           opinion.

                                                      3
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 4 of 58




   incriminating statements he made to Prejean, (2) the trial court erroneously admitted State’s Exhibit

   77, the audio recording of incriminating statements he made to Prejean, (3) the trial court erroneously

   admitted the preliminary hearing testimony of Allen Shields, a co-conspirator who committed

   suicide before Bethel’s trial, (4) the trial court erroneously admitted expert opinion testimony from

   Dr. Eric Pfeifer, regarding the cause and manner of Sweeney’s death, because Pfeifer did not perform

   Sweeney’s autopsy, (5) the trial court erroneously admitted State’s Exhibit 13, a gruesome and

   prejudicial photograph, and (6) trial counsel performed deficiently and prejudicially by failing to

   object at trial to the admission of State’s Exhibit 77 and Allen Shields’ testimony. Dkt. # 9-3,

   OCCA Op., at 8-58. In an unpublished opinion filed February 10, 2014, the Oklahoma Court of

   Criminal Appeals (OCCA) rejected each claim on the merits and affirmed Bethel’s convictions and

   sentences. Dkt. # 9-3, OCCA Op., at 8-58.

          Proceeding pro se, Bethel sought postconviction relief. Dkt. ## 9-4, 9-15. In his first

   application for postconviction relief, filed June 3, 2014, Bethel asserted three propositions. Bethel

   (1) challenged the admission of State’s Exhibit 77 on various grounds, (2) alleged that trial counsel

   performed deficiently and prejudicially by (a) failing to object to the admission of Detective

   Regalado’s testimony, (b) failing to object, on Fifth Amendment grounds, to the admission of State’s

   Exhibit 77, and (c) failing to object, on First and Fourteenth Amendment grounds, to the admission

   of State’s Exhibit 77, and (3) requested an evidentiary hearing. Dkt. # 9-4, First Appl., at 3-5.

   Within his second proposition, Bethel also asserted that his appellate counsel was ineffective for

   failing to argue trial counsel’s ineffectiveness, failing to adequately argue his First and Fifth

   Amendment claims, and failing to request an evidentiary hearing. Dkt. # 9-4, First Appl., at 3-5, 43-

   45.


                                                     4
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 5 of 58




          The state district court denied Bethel’s first application for postconviction relief, finding that

   “the entire first proposition” was barred by res judicata because the issues raised in that proposition

   were raised on direct appeal and the OCCA rejected them. Dkt. # 9-5, Order (Jan. 2, 2015), at 14.

   The state district court concluded “that [Bethel’s] second proposition is also barred as [Bethel’s]

   appellate counsel raised the issue of trial counsel’s alleged ineffectiveness on appeal.” Dkt. # 9-5,

   Order (Jan. 2, 2015), at 14. As to the third proposition, the state district court found it was not an

   “assignment of error” and denied Bethel’s request for an evidentiary hearing. Dkt. # 9-5, Order,

   (Jan. 2, 2015), at 14. Bethel attempted to file a postconviction appeal from the denial of his first

   application for postconviction relief, but the OCCA dismissed the appeal as untimely and because

   Bethel failed to attach a copy of the district court’s order, as required by the OCCA’s procedural

   rules. Dkt. # 9-7, OCCA Order (Feb. 18, 2015), at 2.

          On April 16, 2015, Bethel filed a second application for postconviction relief, seeking an out-

   of-time postconviction appeal. Dkt. # 9-8, Second Appl., at 1. The state district court recommended

   that Bethel be permitted to file an out-of-time postconviction appeal, and the OCCA granted him

   leave to do so. Dkt. ## 9-9, 9-11. The OCCA later declined jurisdiction over Bethel’s out-of-time

   postconviction appeal, finding that Bethel again failed to attach a copy of the state district court’s

   order. Dkt. # 9-13, OCCA Order (Feb. 25, 2016), at 1.

          On February 22, 2016, Bethel moved to amend or supplement his first application for

   postconviction relief. Dkt. # 9-14, Mot., at 1. Four days later, on February 26, 2016, Bethel filed

   a third application for postconviction relief. Dkt. # 9-15, Third Appl., at 1. In his third application,

   Bethel asserted four claims challenging the admission of State’s Exhibit 77, an ineffective-

   assistance-of-trial-counsel (IATC) claim, an ineffective-assistance-of-appellate-counsel (IAAC)


                                                      5
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 6 of 58




   claim, and a claim alleging that the prosecutor committed misconduct when he “failed to correct and

   relied on perjured testimony of [the state’s] star witness Prejean” and “withheld, suppressed and

   concealed” evidence regarding the state’s “tacit” agreement to recommend leniency to Prejean in

   exchange for Prejean’s “witness informant activities and trial testimony.” Dkt. # 9-17, Order (Mar.

   1, 2017), at 6. The prosecutorial-misconduct claim was the same claim Bethel sought leave to add

   through his motion to amend or supplement his first application for postconviction relief. Dkt. # 9-

   14, Mot., at 3-4.

          In an order filed March 1, 2017, the state district court denied Bethel’s motion to amend or

   supplement his first application for postconviction relief, reasoning that the when Bethel failed to

   perfect his out-of-time postconviction appeal, “the first application became a final judgment and as

   such, was no longer subject to further litigation, supplementation, or amendment.” Dkt. # 9-17,

   Order (Mar. 1, 2017), at 7-8. The state district court denied postconviction relief as to the four

   claims challenging the admission of State’s Exhibit 77 and the IATC claim, reasoning that because

   Bethel asserted those claims on direct appeal and in his first application for postconviction relief,

   those claims were barred by the doctrine of res judicata. Dkt. # 9-17, Order (Mar. 1, 2017), at 9.

   The state district court denied postconviction relief as to Bethel’s IAAC claim and prosecutorial-

   misconduct claim, reasoning that because both claims could have been raised in Bethel’s first

   application for postconviction relief, both claims were barred by the doctrine of waiver. Dkt. # 9-17,

   Order (Mar. 1, 2017), at 10.

          Bethel filed a timely postconviction appeal and, in an order filed September 11, 2017, the

   OCCA affirmed the denial of Bethel’s third application for postconviction relief. Dkt. # 9-21,

   OCCA Order (Sept. 11, 2017), at 1. Applying OKLA. STAT. tit. 22, § 1086, the OCCA agreed with


                                                     6
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 7 of 58




   the state district court’s determination that Bethel failed to demonstrate a “sufficient reason” for his

   failure to “rais[e] in prior proceedings those claims he presented in his February 26, 2016, filings”

   and found no error in the state district court’s application of res judicata to those claims Bethel had

   raised in prior proceedings. Dkt. # 9-21, OCCA Order (Sept. 11, 2017), at 3-6. The OCCA

   specifically rejected Bethel’s assertion that “he did not have a full and fair opportunity to litigate his

   ineffective-assistance-of-appellate-counsel claim in his original [postconviction] application.” Dkt.

   # 9-21, OCCA Order (Sept. 11, 2017), at 4-5.

           Proceeding pro se,4 Bethel filed the instant federal habeas petition (Dkt. # 1) on January 16,

   2018.

                                               DISCUSSION

           Bethel seeks federal habeas relief on seven grounds. In grounds one, two, three and four,

   Bethel claims that the trial court violated his constitutional rights, under the First, Fifth, Sixth and

   Fourteenth Amendments, by admitting certain evidence at trial. Dkt. # 1, Pet., at 6-25. In grounds

   five and six, Bethel claims that he was deprived of his Sixth Amendment right to the effective

   assistance of trial and appellate counsel. Dkt. # 1, Pet., at 26-28. In ground seven, Bethel claims that

   his convictions were obtained in violation of his Fourteenth Amendment rights to due process and

   a fair trial because the prosecutor withheld evidence of a tacit agreement between the state and Dolan


   4
           Because Bethel appears without counsel in this action, the Court liberally construes his
           pleadings. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The rule of liberal
           construction requires courts to overlook basic drafting errors and apply “a less stringent
           standard” when reading a pro se litigant’s pleading than it would when reading a pleading
           drafted by a lawyer. Id. But even a pro se litigant must provide “sufficient facts” to support
           his claims, and courts are neither required nor permitted “to assume the role of advocate for
           the pro se litigant.” Id.; see also Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,
           840 (10th Cir. 2005) (noting that courts “cannot take on the responsibility of serving as the
           litigant’s attorney in constructing arguments and searching the record”).

                                                       7
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 8 of 58




   Prejean, wherein the state would recommend a lenient sentence in exchange for Prejean’s trial

   testimony, and the prosecutor failed to correct Prejean’s perjured trial testimony denying the

   existence of any agreement. Dkt. # 1, Pet., at 29-30.

   I.      Legal framework

           Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a federal court’s

   authority to grant federal habeas relief to a state prisoner is limited in three significant ways. First,

   a federal court may grant habeas relief to a prisoner in custody pursuant to a state-court judgment

   “only on the ground that [the prisoner] is in custody in violation of the Constitution or laws or

   treaties of the United States.” 28 U.S.C. § 2254(a); see also Wilson v. Corcoran, 562 U.S. 1, 5

   (2010) (“[I]t is only noncompliance with federal law that renders a State’s criminal judgment

   susceptible to collateral attack in the federal courts.”). Second, a federal court may grant habeas

   relief only if the prisoner has either (1) exhausted available state remedies, 28 U.S.C.

   § 2254(b)(1)(A), or (2) demonstrated a complete absence of available state remedies or an absence

   of effective state remedies, 28 U.S.C. § 2254(b)(1)(B). Third, a federal court may grant habeas relief

   on a federal claim that was adjudicated on the merits in state court only if the prisoner makes a

   threshold showing that the state court’s decision either (1) “was contrary to . . . clearly established

   Federal law,” 28 U.S.C. § 2254(d)(1), (2) “involved an unreasonable application of clearly

   established Federal law,” id., or (3) “was based on an unreasonable determination of the facts in light

   of the evidence presented in the State court proceeding,” id. § 2254(d)(2).

           The procedural-default doctrine imposes a fourth limitation on granting federal habeas relief.

   Under that doctrine, a federal court not may not review “federal claims that were procedurally

   defaulted in state court—that is, claims that the state court denied based on an adequate and


                                                      8
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 9 of 58




   independent state procedural rule”—unless the prisoner demonstrates either cause for the procedural

   default and resulting prejudice or that the federal court’s failure to review the claim will result in a

   fundamental miscarriage of justice. Davila v. Davis, 137 S. Ct. 2058, 2064-65 (2017); Coleman v.

   Thompson, 501 U.S. 722, 750 (1991).

           Even if a state prisoner presents a timely habeas petition, asserts only properly exhausted

   federal claims, and makes the threshold showings necessary either to overcome § 2254(d)’s bar to

   relief as to claims the state court adjudicated on the merits or to overcome the procedural default as

   to claims the state court rejected on procedural grounds, the prisoner is not necessarily entitled to

   federal habeas relief. Rather, the federal court will review the prisoner’s federal claims de novo and,

   if it finds error, will apply a harmless-error analysis to determine whether habeas relief is warranted.

   See Fry v. Pliler, 551 U.S. 112, 121-22 (2007) (explaining that if the federal court finds a

   constitutional error on de novo review, the court “must assess [its] prejudicial impact . . . under the

   ‘substantial and injurious effect’ standard set forth in Brecht [v. Abrahamson, 507 U.S. 619 (1993)],

   whether or not the state appellate court recognized the error and reviewed it for harmlessness”);

   Cuesta-Rodriguez v. Carpenter, 916 F.3d 885, 898 (10th Cir. 2019) (“Claims that the state court

   didn’t adjudicate on the merits, we review de novo.”); Milton v. Miller, 744 F.3d 660, 670-71 (10th

   Cir. 2014) (explaining that satisfaction of § 2254(d)’s standards “effectively removes AEDPA’s

   prohibition on the issuance of a writ” and “requires [a federal habeas court] to review de novo”

   petitioner’s claims). Under the Brecht standard, a federal court will grant habeas relief only if the

   court “is in grave doubt as to the harmlessness of an error that affects substantial rights.” O’Neal

   v. McAninch, 513 U.S. 432, 445 (1995).




                                                      9
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 10 of 58




    II.     Analysis

            Crow concedes that Bethel timely filed his petition and that he exhausted available state

    remedies as to all claims raised therein. Dkt. # 9, Resp., at 3. Crow contends, however, that Bethel

    is not entitled to federal habeas relief. As to the claims asserted in grounds one, two, three and four,

    Crow contends that 28 U.S.C. § 2254(d) bars relief because Bethel cannot show that the OCCA’s

    adjudication of these claims resulted in a decision that is contrary to clearly established federal law,

    that involves an unreasonable application of clearly established federal law, or that rests on an

    unreasonable determination of the facts presented in state court. Dkt. # 9, Resp., at 5. As to the

    claims asserted in grounds five, six and seven, Crow contends that the procedural-default doctrine

    bars relief because the OCCA rejected those claims on independent and adequate state law

    procedural grounds, and Bethel has not made the necessary showings to overcome the procedural

    default of those claims. Dkt. # 9, Resp., at 4.

            A.      Claims adjudicated on the merits5

            As previously stated, § 2254(d) bars habeas relief on federal claims that were adjudicated by

    a state court unless the prisoner first shows that the state court’s decision either (1) “was contrary

    to . . . clearly established Federal law,” 28 U.S.C. § 2254(d)(1), (2) “involved an unreasonable

    application of clearly established Federal law,” id., or (3) “was based on an unreasonable




    5
            Bethel requests an evidentiary hearing on some claims that were adjudicated on the merits
            in state court. Dkt. # 1, Pet., at 8; Dkt. # 18, Reply Br., at 4-5. Because Crow contends that
            § 2254(d) bars relief as to all claims that were litigated in state court, this Court must analyze
            those claims within § 2254(d)’s framework based on the existing state-court record. Cullen
            v. Pinholster, 563 U.S. 170, 185 (2011). If Bethel overcomes the bar imposed by § 2254(d),
            the Court will then consider whether an evidentiary hearing is warranted on any claims
            subject to de novo review.

                                                       10
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 11 of 58




    determination of the facts in light of the evidence presented in the State court proceeding,” id. § 2254(d)(2).

              As used in § 2254(d)(1), the phrase “clearly established Federal law” means “the governing

    legal principle or principles” stated in “the holdings, as opposed to the dicta, of [the United States

    Supreme Court’s] decisions as of the time of the relevant state-court decision.” Lockyer v. Andrade,

    538 U.S. 63, 71-72 (2003) (quoting Williams v. Taylor, 529 U.S. 362, 412 (2000)). “To determine

    whether a particular decision is ‘contrary to’ then-established law, a federal court must consider

    whether the decision ‘applies a rule that contradicts [such] law’ and how the decision ‘confronts

    [the] set of facts’ that were before the state court.” Pinholster, 563 U.S. at 182 (alterations in

    original) (quoting Williams, 529 U.S. at 405, 406). “If the state-court decision ‘identifies the correct

    governing legal principle’ in existence at the time, a federal court must assess whether the decision

    ‘unreasonably applies that principle to the facts of the prisoner’s case.’” Id. (quoting Williams, 529

    U.S. at 413). Under § 2254(d)(1), the federal court must find that the state court’s application of the

    law was “‘objectively unreasonable,’ not merely wrong; even clear error will not suffice.” White

    v. Woodall, 572 U.S. 415, 419 (2014) (quoting Lockyer, 538 U.S. at 75-76).

              Under § 2254(d)(2), habeas review focuses on the state court’s determination of the facts it

    relied on to adjudicate the federal claim. A state prisoner can establish that a state court decision on

    a federal claim rests on an unreasonable determination of the facts if the prisoner shows either that

    the state court “plainly and materially misstated the record” or “that reasonable minds could not

    disagree that the finding was in error.” Smith v. Duckworth, 824 F.3d 1233, 1250 (10th Cir. 2016).

    But “a state-court factual determination is not unreasonable merely because the federal habeas court

    would have reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

    (2010).


                                                          11
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 12 of 58




           “As amended by AEDPA, § 2254(d) stops short of imposing a complete bar on federal-court

    relitigation of claims already rejected in state proceedings.” Harrington v. Richter, 562 U.S. 86, 102

    (2011). Congress intended that the standards in § 2254(d) would be “difficult to meet” because

    “state courts are the principal forum for asserting constitutional challenges to state convictions.”

    Id. at 102-03. As a result, to obtain federal habeas relief on claims subject to review under

    § 2254(d)(1), “a state prisoner must show that the state court’s ruling on the claim being presented

    in federal court was so lacking in justification that there was an error well understood and

    comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at 103.

           With these standards in mind, the Court turns to Bethel’s claims that the OCCA adjudicated

    on the merits.

                     1.    Admission of Bethel’s statements to law enforcement officers

           Bethel claims, in ground one, that the trial court violated his rights, under the Fifth and

    Fourteenth Amendments, when it erroneously admitted statements that Bethel made to Detectives

    Regalado and Felton during an interview on April 14, 2009. Dkt. # 1, Pet., at 6. Bethel argues that

    his statements were inadmissible because the detectives asked him questions about his knowledge

    of the Sweeney murder, while he was in custody on charges unrelated to the murder, without first

    advising him of his Fifth Amendment right against self-incrimination, as required by Miranda v.

    Arizona, 384 U.S. 436 (1966). Dkt. # 1, Pet., at 6-10.

           The Fifth Amendment to the United States Constitution,6 provides that “[n]o person . . . shall

    be compelled in any criminal case to be a witness against himself.” U.S. Const. amend. V. In


    6
           “The Fifth Amendment applies to the states through incorporation of the Fourteenth
           Amendment.” Vogt v. City of Hays, 844 F.3d 1235, 1239 n.1 (10th Cir. 2017) (citing Malloy
           v. Hogan, 378 U.S. 1, 6 (1964)).

                                                     12
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 13 of 58




    Miranda, the Supreme Court held that “the prosecution may not use statements, whether exculpatory

    or inculpatory, stemming from custodial interrogation of the defendant unless it demonstrates the

    use of procedural safeguards effective to secure the [Fifth Amendment] privilege against

    self-incrimination.” 384 U.S. at 444. The Miranda Court described “custodial interrogation” as

    “questioning initiated by law enforcement officers after a person has been taken into custody or

    otherwise deprived of his freedom of action in any significant way.” Id. In the decades since

    Miranda was decided, the Supreme Court has further refined the circumstances that require Miranda

    warnings and that require suppression of a defendant’s statements to law enforcement officers when

    such warnings are not provided.

           For example, in Illinois v. Perkins, 496 U.S. 292, 297 (1990), the Supreme Court explained

    that “[i]t is the premise of Miranda that the danger of coercion results from the interaction of custody

    and official interrogation” and “reject[ed] the argument that Miranda warnings are required

    whenever a suspect is in custody in a technical sense and converses with someone who happens to

    be a government agent.” More recently, the Supreme Court found it “abundantly clear that [its]

    precedents do not clearly establish . . . that the questioning of a prisoner is always custodial when

    [a] prisoner is removed from the general population and questioned about events that occurred

    outside the prison.” Howes v. Fields, 565 U.S. 499, 505 (2012). The Fields Court explained that

    “[a]s used in [its] Miranda case law, ‘custody’ is a term of art that specifies circumstances that are

    thought generally to present a serious danger of coercion.” Fields, 565 U.S. at 508-09. Thus, the

    Fields Court reiterated, to determine whether an individual is in custody for Miranda purposes, the

    reviewing court should first consider “whether [the] individual’s freedom of movement was

    curtailed.” Fields, 565 U.S. at 508-09. However, when an individual is already incarcerated


                                                      13
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 14 of 58




           standard conditions of confinement and associated restrictions on freedom will not
           necessarily implicate the same interests that the Court sought to protect when it
           afforded special safeguards to persons subjected to custodial interrogation. Thus,
           service of a term of imprisonment, without more, is not enough to constitute Miranda
           custody.

    Fields, 565 U.S. at 512. As a result, the Fields Court explained, “[w]hen a prisoner is questioned,

    the determination of custody should focus on all the features of the interrogation.” Id. at 514.

           Bethel presented his Fifth Amendment claim on direct appeal, and the OCCA rejected it. The

    OCCA identified the challenged statements, admitted through Detective Regalado’s trial testimony,

    as Bethel’s statements (1) that he knew Fred Shields, a co-conspirator who previously had been

    questioned about the Sweeney murder and who had implicated Bethel as the shooter, and (2) that he

    and Fred Shields met while they were incarcerated at the Osage County jail. Dkt. # 9-3, OCCA Op.,

    at 9 n.2; see also Dkt. # 10-16, Tr. Trial vol. 3, at 167-68 [531-32] (Detective Regalado’s testimony).

    The OCCA noted that Bethel moved to suppress these statements before trial, that the trial court

    denied the suppression motion following a hearing, and that Bethel failed to renew his objection at

    trial when Regalado testified about statements Bethel made during the interview. Dkt. # 9-3, OCCA

    Op., at 8. Reviewing Bethel’s claim for plain error,7 the OCCA found no error.




    7
           Bethel contends that the OCCA’s decision to review this claim under its plain-error standard
           was based on the OCCA’s objectively unreasonable factual determination that he failed to
           renew his objection at trial to the admission of his interview statements. Dkt. # 1, Pet., at 7.
           But Bethel fails to identify any specific portion of the transcripts to rebut the OCCA’s
           finding that he did not renew his objection, and the portion of the trial transcript that refers
           to Detective Regalado’s testimony regarding the April 14, 2009, interview reveals no
           contemporaneous objection. Dkt. # 10-16, Tr. Trial vol. 3, at 167-68 [531-32]. In any event,
           it is the OCCA’s ultimate decision as to Bethel’s Fifth Amendment claim, not the OCCA’s
           decision as to which appellate standard of review applies to that claim, that is subject to
           federal habeas review under § 2254(d)’s framework.

                                                      14
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 15 of 58




           In addressing this claim, the OCCA discussed legal principles from Miranda, Perkins, and

    Fields. Dkt. # 9-3, OCCA Op., at 9-12. The OCCA acknowledged that the Supreme Court

    “reject[ed] the argument that Miranda warnings are required whenever a suspect is in custody in a

    technical sense,” Dkt. # 9-3, OCCA Op., at 10 (quoting Perkins, 496 U.S. at 297), and framed the

    question of whether an already incarcerated prisoner is subject to a custodial interrogation as one

    requiring the reviewing court to “focus on all of the features of interrogation . . . includ[ing] the

    language that is used in summoning the prisoner to the interview and manner in which the

    interrogation is conducted,” Dkt. # 9-3, at 11-12 (quoting Fields, 565 U.S. at 514).

           The OCCA found that Bethel’s “freedom of movement was restrained” because “[h]e was

    incarcerated at the [DLMCJC] on unrelated charges” when the detectives transported him to the

    police station to conduct the interview. Dkt. # 9-3, OCCA Op., at 12. The OCCA thus determined

    that it should “review all the features of the detectives’ interview with [Bethel] to ascertain whether

    the relevant environment presents the same inherently coercive pressure as the type of station house

    questioning at issue in Miranda.” Dkt. # 9-3, OCCA Op., at 12. Summarizing facts that were

    stipulated to by both parties at the suppression hearing, the OCCA stated:

           Nothing about the detectives’ language or [Bethel’s] physical surroundings added to
           the imposition on his freedom. The detectives advised [Bethel] that they were
           investigating the Sweeney murder. They informed [him] that Fred Shields had stated
           that [Bethel] had committed the offense. [Bethel] stated that he had met Fred Shields
           while incarcerated in the Osage County jail but did not know why Shields would lie
           or give false information to the police. The detectives showed [Bethel] a photograph
           of Aziz and [Bethel] stated he did not know the person in the photograph. [Bethel]
           denied any knowledge of the offense. The detectives offered to show [Bethel] the
           video of Fred Shields naming him as the gunman. [Bethel] declined the opportunity
           to view the video. Instead, he told them he wanted to go back to the jail. The
           detectives ended the interview. They left [Bethel] in the interview room as they
           made arrangements to transport him back to the jail. As an afterthought, they asked
           [Bethel] for a buccal swab. [Bethel] stated: “Do I need a lawyer?” (March 23, 2010


                                                      15
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 16 of 58




           Tr. 6). The officers asked [Bethel] if he had a lawyer and he gave them the name of
           his attorney on his unrelated cases. The officers contacted the attorney but he was
           unavailable. They transported [Bethel] back to the jail facility. On the way back to
           the jail, [Bethel] spoke to the Detectives concerning other cases around town that
           were not related to the Sweeney murder. After the interview, the detectives did not
           believe that [Bethel] was involved in the killing of Neal Sweeney.

    Dkt. # 9-3, OCCA Op., at 13-14. Applying the law to these undisputed facts, the OCCA found no

    error in the trial court’s admission of Bethel’s statements, reasoning:

           Nothing in the record supports [Bethel’s] argument that he was physically restrained
           or accused of committing the homicide. As [Bethel] was given the choice whether
           to participate in the interview in the first instance, questioned in the detective
           division’s interview room, provided a glass of water to drink, only questioned for a
           very short period of time, not physically restrained, and ultimately felt free to end the
           conversation by asking to be returned to the jail, we find that the objective features
           of the interview were consistent with an interrogation environment in which a
           reasonable person would have felt free to terminate the interview and leave. . . .
           Therefore, [Bethel] was not in custody for the purposes of Miranda.

    Dkt. # 9-3, OCCA Op., at 15.

           Bethel contends that the OCCA’s decision rejecting his Fifth Amendment claim is based on

    an objectively unreasonable determination of the facts, and is contrary to, and an unreasonable

    application of, clearly established federal law. Dkt. # 1, Pet., at 7-8. For two reasons, the Court

    disagrees.

           First, it is evident from the OCCA’s discussion of Miranda and Supreme Court cases

    applying Miranda in the specific context of police questioning of incarcerated individuals, that the

    OCCA identified the correct legal principles governing Bethel’s claim. As a result, Bethel cannot

    show that the OCCA’s decision was contrary to clearly established federal law. See Williams, 529

    U.S. at 406 (noting that “a run-of-the-mill state-court decision applying the correct legal rule from

    [Supreme Court] cases to the facts of a prisoner’s case would not fit comfortably within



                                                      16
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 17 of 58




    § 2254(d)(1)’s ‘contrary to’ clause”). Second, Bethel fails to demonstrate how the OCCA’s

    application of controlling Supreme Court precedent was objectively unreasonable or how it was

    based on an unreasonable determination of the facts. The OCCA rested its decision on undisputed

    facts regarding Bethel’s April 14, 2009, interview and found that Bethel was not subjected to a

    custodial interrogation. Those undisputed facts show that Bethel agreed to speak to the detectives,

    that the detectives “did not confront [him] with his guilt on the case but only asked general

    questions,” that Bethel declined the detectives’ offer to view the videotape of Fred Shields’ statement

    implicating Bethel, that Bethel denied knowledge of the Sweeney murder, and that the detectives

    ended the interview and returned Bethel to the jail after Bethel advised the detectives that he was

    ready to leave. Dkt. # 9-3, OCCA Op., at 12-14. On the record presented, Bethel has not shown that

    the OCCA unreasonably determined the facts or unreasonably applied clearly established federal law

    in rejecting his Fifth Amendment claim.

           For these reasons, the Court agrees with Crow that § 2254(d) bars relief.8 The Court

    therefore denies the petition as to ground one.




    8
           Even if Bethel could show that the alleged Fifth Amendment violation occurred, the Court
           would find that error harmless. As previously stated, Bethel’s only statements to detectives
           that were admitted at trial evidenced that he met Fred Shields while they were in the Osage
           County jail. Without more, it is not clear how those statements would incriminate him in the
           Sweeney murder. And even if those statements were excluded, the state presented testimony
           from other witnesses to establish the connections among Bethel, Fred and Allen Shields, and
           Alonzo “Jack” Johnson. Further, the jury heard Bethel describing his role in the murder to
           Prejean when the state presented State’s Exhibit 77. On the facts of this case, any violation
           arising from the admission of Bethel’s unMirandized statements to Detective Regalado was
           harmless under Brecht.

                                                      17
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 18 of 58




                    2.      Admission of Dolan Prejean’s testimony and State’s Exhibit 77

            In ground two Bethel contends that the trial court violated his rights, under the First, Fifth

    and Fourteenth Amendments, (1) by admitting the testimony of Dolan Prejean, a state witness who

    testified about incriminating statements Bethel made to Prejean while the two were incarcerated at

    the DLMCJC, and (2) by admitting State’s Exhibit 77, an audio recording of incriminating

    statements Bethel made to Prejean while Prejean was wearing a concealed recording device. Dkt.

    # 1, Pet., at 10-22.

            Crow characterizes Bethel’s ground two claim as challenging only the admission of State’s

    Exhibit 77, Dkt. # 9, Resp., at 15, but the Court disagrees. At trial, Prejean testified that he had three

    conversations with Bethel: the substance of the first two conversations was admitted through

    Prejean’s trial testimony, while the substance of the third conversation was admitted through State’s

    Exhibit 77. Dkt. # 10-16, Tr. Trial vol. 3, at 14-37 [378-401]. On direct appeal, Bethel challenged

    the admission of State’s Exhibit 77 as violating his rights under the Fifth and Fourteenth

    Amendments and challenged the admission of all of his statements to Prejean as violating his

    statutory right to religious privilege, under OKLA. STAT. tit. 12, § 2505, and his rights under the First

    and Fourteenth Amendments. Dkt. # 9-1, Appellant’s Br., at 27-46; Dkt. # 9-3, OCCA Op., at 18-

    41. Liberally construing the petition, it appears Bethel is attempting to reassert the same challenges

    to the admission of Prejean’s testimony and State’s Exhibit 77 that he raised on direct appeal. Dkt.

    # 1, Pet., at 10-22. The Court will therefore address Bethel’s arguments in ground two as he raised

    them on direct appeal and, as necessary to better understand his arguments, will refer to the brief he

    submitted to the OCCA on direct appeal.




                                                       18
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 19 of 58




                           a.      Fifth Amendment claim

           On direct appeal, Bethel challenged the admission of State’s Exhibit 77 as a violation of his

    Fifth Amendment right to counsel. Dkt. # 9-1, Appellant’s Br., at 27. Bethel argued that he “made

    an unequivocal request for counsel on April 14, 2009,” when Detectives Regalado and Felton

    interviewed him, thereby coming under the protection of the rule announced in Edwards v. Arizona,

    451 U.S. 477 (1981), and that the detectives impermissibly reinitiated contact with Bethel by using

    Prejean as their agent to elicit and record Bethel’s incriminating statements on April 30, 2009. Dkt.

    # 9-1, Appellant’s Br., at 27-31. Bethel appears to reassert these same arguments to support his

    request for habeas relief. Dkt. # 1, Pet., at 10-21; Dkt. # 18, Reply Br., at 26-29.

           According to the Supreme Court, “Miranda . . . declared that an accused has a Fifth and

    Fourteenth Amendment right to have counsel present during custodial interrogation.” Edwards, 451

    U.S. at 481. The Edwards Court held that when “an accused in custody . . . has clearly asserted his

    right to counsel,” law enforcement officers must end the interrogation and cannot resume questioning

    “until counsel has been made available . . . unless the accused himself initiates further

    communication, exchanges, or conversations with the police.” 451 U.S. at 484-85; see also Davis

    v. United States, 512 U.S. 452, 459 (1994) (noting that “the suspect must unambiguously request

    counsel” to invoke the Edwards rule); McNeil v. Wisconsin, 501 U.S. 171, 177 (1991) (“Once a

    suspect invokes the Miranda right to counsel for interrogation regarding one offense, he may not be

    reapproached regarding any offense unless counsel is present.”).

           But the Edwards rule applies only if the accused is in custody for purposes of Miranda when

    he is first interrogated and when he makes the statements allegedly obtained in violation of the

    Edwards rule during a subsequent interrogation. See Maryland v. Shatzer, 559 U.S. 98, 116 (2010)


                                                     19
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 20 of 58




    (describing “the foundation for Edwards” as “the accumulated coercive pressures of custody” that

    may coerce a suspect who has previously invoked his Fifth Amendment right to counsel to agree

    waive that right during a subsequent custodial interrogation); Montejo v. Louisiana, 556 U.S. 778,

    795 (2009) (“The Miranda-Edwards regime . . . applies only in the context of custodial

    interrogation”). The Shatzer Court also made clear that the protection provided by the Edwards rule

    is not “eternal.” Shatzer, 559 U.S. at 109. Rather, the Shatzer Court reasoned, “[t]he protections

    offered by Miranda, which [the Supreme Court has] deemed sufficient to ensure that the police

    respect the suspect’s desire to have an attorney present the first time police interrogate him,

    adequately ensure that result when a suspect who initially requested counsel is reinterrogated after

    a break in custody that is of sufficient duration to dissipate its coercive effects.” Shatzer, 559 U.S.

    at 109. And the Shatzer Court determined that a 14-day break in custody “provides plenty of time

    for the suspect to get reacclimated to his normal life, to consult with friends and counsel, and to

    shake off any residual coercive effects of his prior custody.” Id. at 110.

           Finally, while the Supreme Court’s decision in Perkins did not directly address the

    Edwards rule, this case too is instructive on Bethel’s claim that the Fifth Amendment barred the

    admission of his statements to Prejean. In Perkins, the defendant challenged the admission of

    incriminating statements he made, without the benefit of a Miranda warning, to an undercover law

    enforcement officer who pretended to be a fellow inmate and elicited statements from the defendant

    implicating the defendant in a murder while the defendant was incarcerated on unrelated charges.

    Perkins, 496 U.S. at 294. As previously discussed, the Perkins majority “reject[ed] the argument

    that Miranda warnings are required whenever a suspect is in custody in a technical sense and

    converses with someone who happens to be a government agent.” 496 U.S. at 297. Ultimately, the


                                                      20
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 21 of 58




    Perkins Court held “that an undercover law enforcement officer posing as a fellow inmate need not

    give Miranda warnings to an incarcerated suspect before asking questions that may elicit an

    incriminating response.”    496 U.S. at 300.         The Supreme Court reasoned, in part, that

    “Miranda forbids coercion, not mere strategic deception by taking advantage of a suspect’s

    misplaced trust in one he supposes to be a fellow prisoner,” thus, “[t]he interests protected by

    Miranda are not implicated” when “undercover agents . . . [are] employed in the prison context” and

    Miranda “warnings are not required to safeguard the constitutional rights of inmates who make

    voluntary statements to undercover agents.” Perkins, 496 U.S. at 297, 300. The Supreme Court also

    determined that its Sixth Amendment decisions, holding “that the government may not use an

    undercover agent to circumvent the Sixth Amendment right to counsel once a suspect has been

    charged with the crime,” do not apply in the Fifth Amendment context. Id. at 299. Justice Brennan

    concurred in the judgment, but opined that the “method used to elicit the confession in [Perkins]

    deserve[d] close scrutiny” under the Fourteenth Amendment’s Due Process clause. Perkins, 496

    U.S. at 300-03 (Brennan, J., concurring in the judgment).

           Here, the OCCA rejected Bethel’s Fifth Amendment challenge to the admission of State’s

    Exhibit 77 on two grounds. First, applying Davis, the OCCA agreed with the trial court’s assessment

    that Bethel did not unequivocally invoke his Fifth Amendment right to counsel when he stated, “Do

    I need a lawyer,” during the April 14, 2009, police interview. Dkt. # 9-3, OCCA Op., at 18-22.

    Thus, the OCCA reasoned, even if it accepted Bethel’s view that Prejean acted as an agent of the

    state when he wore a concealed recording device and urged Bethel to confess, the Edwards rule did

    not apply to the statements Bethel made to Prejean. Dkt. # 9-3, OCCA Op., at 18-22. Second,

    applying Perkins and Montejo, the OCCA determined that even if it were to find that Bethel had


                                                    21
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 22 of 58




    “made a clear and unequivocal request for counsel,” the Edwards rule did not require suppression

    of Bethel’s statements to Prejean because Bethel “was not in custody for the purposes of Miranda

    when he spoke with Prejean on April 30, 2009,” and he “was unaware that Prejean was acting on

    behalf of the [s]tate.” Dkt. # 9-3, OCCA Op., at 22-24. The OCCA particularly found persuasive

    Perkins’ statement that “Miranda was not meant to protect suspects from boasting about their

    criminal activities in front of persons whom they believe to be their cellmates.” Dkt. # 9-3, OCCA

    Op., at 23 (quoting Perkins, 496 U.S. at 298).

           Bethel appears to contend that the OCCA’s rejection of his Fifth Amendment claim is

    contrary to clearly established federal law, involves an unreasonable application of clearly

    established federal law, and is based an unreasonable determination of the facts. Dkt. # 1, Pet., at

    10-21; Dkt. # 18, Reply Br., at 26-29. Neither the record nor the law supports Bethel’s view.

           To be fair, Bethel correctly notes that after he asked the detectives, “Do I need a lawyer,” the

    detectives responded by asking if he had a lawyer and, when Bethel provided his lawyer’s name, the

    detectives contacted his lawyer. Dkt. # 18, Reply Br., at 26; Dkt. # 9-3, OCCA Op., at 20. However,

    as discussed in the analysis of Bethel’s ground one claim, the OCCA determined that Bethel was not

    in custody for Miranda purposes when he spoke with the detectives. Regardless of whether the

    detectives responded as if Bethel had invoked his Fifth Amendment right to counsel, the detectives

    were not operating under a constitutional mandate to do so because Miranda was not implicated and,

    thus, neither was Edwards. See Montejo, 556 U.S. at 795 (“The Miranda-Edwards regime . . .

    applies only in the context of custodial interrogation”). Further, even if fairminded jurists might

    disagree with the OCCA’s determinations (1) that Bethel was not in Miranda custody when he spoke

    to the detectives and (2) that Bethel’s inquiry about needing a lawyer was insufficient to invoke his


                                                     22
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 23 of 58




    Fifth Amendment right to counsel, no fairminded jurist would disagree with the OCCA’s alternative

    conclusion that the Miranda-Edwards regime did not require suppression of Bethel’s incriminating

    statements to Prejean because Bethel was not subjected to a custodial interrogation when he made

    incriminating statements to Prejean, his fellow inmate. See Perkins, 496 U.S. at 296, 300 (“When

    a suspect considers himself in the company of cellmates and not officers, the coercive atmosphere

    is lacking” and “the interests protected by Miranda,” and thus by Edwards, “are not implicated”).9

           Based on the foregoing, the Court finds that § 2254(d) bars relief and therefore denies the

    petition as to the Fifth Amendment claim asserted in ground two.

                          b.      Fourteenth Amendment due-process claim

           Next, Bethel argued on direct appeal, and he reasserts here, that the admission of State’s

    Exhibit 77 violated his Fourteenth Amendment right to due process because the “police tactic of

    sending a confidential informant to speak to the suspect in jail” is “fundamentally unfair.” Dkt. #

    9-1, Appellant’s Br., at 31-33. In his appellate brief, Bethel cited Justice Brennan’s concurring

    opinion in Perkins for the proposition that law enforcement tactics to obtain a confession through

    “deception and manipulation . . . raise a substantial claim that the confession was obtained in

    violation of the Due Process Clause.” Dkt. # 9-1, Appellant’s Br., at 32; see Perkins, 496 U.S. at

    300-03 (Brennan, J., concurring in the judgment).




    9
           The Court finds nothing objectively unreasonable about the OCCA’s determinations that
           Bethel was not in Miranda custody either on April 14, 2009, when he spoke to detectives, or
           on April 30, 2009, when he confessed to Prejean. But even if fairminded jurists could
           disagree and find that Bethel was subject to custodial interrogation on both occasions,
           Shatzer’s 14-day break-in-custody rule and Perkins’ rule that undercover agents in prison
           don’t have to reveal themselves by providing Miranda warnings both support that Bethel’s
           statements to Prejean were not coerced and were thus admissible.

                                                    23
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 24 of 58




            As previously discussed, Perkins made clear that the Fifth Amendment’s prohibition against

    self-incrimination is not implicated when an actual law enforcement officer pretends to be an inmate

    and elicits incriminating statements from another inmate relating to uncharged crimes. 496 U.S. at

    299-300. And the Perkins Court expressly stated, “[t]he use of undercover agents is a recognized

    law enforcement technique, often employed in the prison context to detect violence against

    correctional officials or inmates, as well as for the purposes served here [of investigating a prisoner’s

    involvement in uncharged crimes]. The interests protected by Miranda are not implicated in these

    cases, and the warnings are not required to safeguard the constitutional rights of inmates who make

    voluntary statements to undercover agents.” 496 U.S. at 300. Even Justice Brennan’s concurring

    opinion in Perkins, which questioned the Fourteenth Amendment due process implications of using

    such deceptive tactics to obtain a confession, acknowledged that the primary due-process inquiry is

    whether the challenged confession was voluntary under all the circumstances of the particular case.

    496 U.S. at 300-03 (Brennan, J., concurring in the judgment).

            The test for voluntariness of a confession is well-established and asks, “Is the confession the

    product of an essentially free and unconstrained choice by its maker?” Schneckloth v. Bustamonte,

    412 U.S. 218, 225 (1973) (quoting Culombe v. Connecticut, 367 U.S. 568, 602 (1961)). If the

    answer is yes, the confession is voluntary and admissible. Id. But, if the confessor’s “will has been

    overborne and his capacity for self-determination critically impaired, the use of his confession

    offends due process.” Bustamonte, 412 U.S. at 225-26 (quoting Columbe, 367 U.S. at 602).

            Applying principles from Perkins, and Bustamonte, the OCCA rejected Bethel’s Fourteenth

    Amendment due-process claim. Dkt. # 9-3, OCCA Op., at 24-28. The OCCA noted that

    “[d]eception which takes advantage of a suspect’s misplaced trust in a friend or fellow inmate does


                                                       24
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 25 of 58




    not cause a statement to be involuntary,” and further noted that Bethel “confessed to Prejean that he

    shot and killed Sweeney as part of a contract hit” in two different conversations with Prejean, only

    the latter of which was recorded by Prejean without Bethel’s knowledge. Dkt. # 9-3, OCCA Op.,

    at 27. The OCCA concluded that, under the totality of these circumstances, Bethel’s recorded

    confession to Prejean was voluntary and was therefore admissible. Dkt. # 9-3, OCCA Op., at 26.

           Bethel asserts that the OCCA’s decision on his Fourteenth Amendment claim is contrary to,

    or rests on an unreasonable application of, clearly established federal law. Dkt. # 1, Pet., at 20-21

    But the Court finds no support for that assertion. As previously stated, the OCCA applied

    Bustamonte’s “voluntariness” test and determined that Bethel voluntarily made incriminating

    statements to Prejean, on three separate occasions (unaware that Prejean was not simply offering a

    sympathetic ear) and reasoned, in part, that Bethel’s “misplaced trust in a friend or fellow inmate”

    did not render his statement involuntary. Dkt. # 9-3, OCCA Op., at 25-27. On the record presented,

    the Court finds nothing objectively unreasonable about the OCCA’s determination of the facts or its

    application of clearly established federal law as to the Fourteenth Amendment due-process claim

    asserted in ground two.

           The Court therefore finds that § 2254(d) bars relief and denies the petition as to the

    Fourteenth Amendment due-process claim asserted in ground two.

                           c.      First and Fourteenth Amendment claims

           In his final argument, Bethel reasserts his claim that all of his statements to Prejean were

    inadmissible, and should have been excluded, because “they were taken in violation of [his] religious

    privilege under OKLA. STAT. tit. 12, § 2505,” and that the trial court’s refusal to treat his

    communications as privileged under § 2505 violated his rights under First and Fourteenth


                                                     25
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 26 of 58




    Amendments. Dkt. # 9-1, Appellant’s Br., at 33-46; Dkt. # 1, Pet., at 10-22. As he did on direct

    appeal, Bethel alleges that Prejean held himself out as a “minister of the pod” while they were both

    incarcerated at the DLMCJC, that Bethel reasonably believed that Prejean was acting as a “religious

    functionary” and providing “ministerial assistance” to Bethel when he quoted scripture and

    encouraged Bethel to confess his sins, and that Bethel’s conversations with Prejean were therefore

    confidential and privileged under state law. Dkt. # 9-1, Appellant’s Br., at 33-46; Dkt. # 1, Pet., at

    10-22; Dkt. # 1, Pet., at 33-42 (Bethel Aff.).

           The Supreme Court has recognized, in dicta, that “[t]he priest-penitent privilege recognizes

    the human need to disclose to a spiritual counselor, in total and absolute confidence, what are

    believed to be flawed acts or thoughts and to receive priestly consolation and guidance in return.”

    Trammel v. United States, 445 U.S. 40, 51 (1980). The Trammel Court also stated that the

    “privilege[] between priest and penitent . . . limit[s] protection to private communications.” Id. But

    beyond that, there is no decision from the Supreme Court governing when the priest-penitent

    privilege applies. In fact, as the Trammel Court noted, Congress declined to codify nine specific

    privileges when it enacted Federal Rule of Evidence 501, which generally states that federal common

    law “governs a claim of privilege unless” the United States Constitution, a federal statute, or

    Supreme Court rules provide otherwise. FED. R. EVID. 501; Trammel, 445 U.S. at 47. As the

    Trammel Court explained, “[t]he Federal Rules of Evidence acknowledge the authority of the federal

    courts to continue the evolutionary development of testimonial privileges in federal criminal trials

    ‘governed by the principles of the common law as they may be interpreted . . . in the light of reason

    and experience.’” 445 U.S. at 47 (quoting FED. R. EVID. 501).




                                                     26
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 27 of 58




           Unlike Congress, the Oklahoma legislature has codified the priest-penitent privilege, referred

    to as “religious privilege,” in OKLA. STAT. tit. 12, § 2505. That statute provides:

           A.      As used in this section:
                   1.      A “cleric” is a minister, priest, rabbi, accredited Christian Science
                           practitioner or other similar functionary of a religious organization,
                           or any individual reasonably believed to be a cleric by the person
                           consulting the cleric; and
                   2.      A communication is “confidential” if made privately and not intended
                           for further disclosure except to other persons present in furtherance
                           of the purpose of the communication
           B.      A person has a privilege to refuse to disclose and to prevent another from
                   disclosing his confidential communication made to a clergyman acting in his
                   professional capacity.
           C.      The privilege may be claimed by the person, by the person’s guardian or
                   conservator, or by the person’s personal representative if the person is
                   deceased. The cleric is presumed to have authority to claim the privilege but
                   only on behalf of the communicant.

    OKLA. STAT. tit. 12, § 2505.

           Construing the plain language of this statute, the OCCA reasoned that a person claiming the

    religious privilege must show (1) “that he or she made a communication to a “clergyman” or

    “cleric,” as defined in § 2505(A)(1), (2) that the communication was confidential, as defined in

    § 2505(A)(2), and (3) that the “cleric” or “clergyman” was “acting in his professional capacity,” as

    required by § 2505(B). Dkt. #9-3, OCCA Op., at 29-31. The OCCA concluded that Bethel failed

    to make any of these showings. First, the OCCA noted that Bethel conceded Prejean was not an

    ordained minister and reasoned that Bethel failed to show that Prejean was “a functionary of a

    religious organization,” which the OCCA defined as an individual who has “official recognition or

    accreditation through a religious organization.” Dkt. # 9-3, OCCA Op., at 34-36. The OCCA also

    found that Bethel could not have reasonably believed that Prejean, a fellow inmate, was a cleric

    simply because Prejean called himself a “minister of the pod,” “quoted scripture and spoke about


                                                     27
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 28 of 58




    God,” and “had given the word at prayer a couple of times.” Dkt. # 9-3, OCCA Op., at 36-37.

    Second, the OCCA found Bethel’s communications to Prejean were not confidential because their

    first conversation occurred in the open pod and, while the second and third conversations were “in

    the multi-purpose room where inmates went to speak to each other one-on-one,” the “audio

    recording of [Bethel’s] third confession to Prejean contains the constant din of the other inmates

    speaking in the background” and reflects that “[t]wo separate inmates openly walked in on” that

    conversation. Dkt. # 9-3, OCCA Op., at 37-38. Third, the OCCA found that Bethel failed to show

    that his communications to Prejean were “made to a clergyman acting in his professional capacity.”

    Dkt. # 9-3, OCCA Op., at 38. For these reasons, the OCCA concluded that Bethel failed to “meet

    his burden to establish the privileged status of his communications with Prejean.” Dkt. # 9-3, OCCA

    Op., at 38.

           The OCCA also rejected Bethel’s argument that the trial court refusal to apply the statutory

    religious privilege “on the basis that Mr. Prejean was not a cleric of a traditional religion” violated

    his First Amendment’s Establishment and Free Exercise clauses. Dkt. # 9-1, Appellant’s Br., at 45;

    Dkt. # 9-3, OCCA Op., at 39-41.10 Citing Larson v. Valente, the OCCA agreed with Bethel’s

    assertion that “both the Free Exercise Clause and the Establishment Clause prohibit denominational

    preference.” Dkt. # 9-3, OCCA Op., at 40. But the OCCA found no factual support in the record

    for Bethel’s First Amendment claim, reasoning,

           The trial court did not deny [Bethel] the right to claim the statutory religious privilege
           based upon the fact that Prejean did not belong to a traditional religion. The record


    10
           The OCCA determined, and the record supports, that Bethel’s First Amendment claim was
           subject to review only for plain error because he failed to adequately develop any argument
           to support the alleged violations of either First Amendment clause before or during his trial.
           Dkt. # 9-3, OCCA Op., at 39.

                                                      28
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 29 of 58




            reveals that Prejean belonged to a traditional western religion. Prejean explained
            during his testimony that he followed Jesus Christ.

            We further find that § 2505 does not give preference or work any deterrence to any
            denomination, sect or religious belief. The statute is neutral as to all religions.

    Dkt. # 9-3, OCCA Op., at 41.

            In his habeas petition, Bethel primarily, and thoroughly, describes several facts supporting

    his view that both the trial court and the OCCA unreasonably determined the facts when those courts

    rejected his argument that Prejean was acting as Bethel’s minister or that Bethel reasonably believed

    Prejean was acting in that capacity and that both courts therefore erred in failing to permit him to

    claim the statutory religious privilege. Dkt. # 1, Pet., at 10-19. Granted, there are facts in the record,

    including Prejean’s own testimony, supporting that Prejean described himself as a “minister of the

    pod,” sometimes led other inmates in prayer, and quoted bible verses during his recorded

    conversation with Bethel. Dkt. # 10-16, Tr. Trial vol. 3, at 64-65 [428-29]; Dkt. # 11 (State’s Ex.

    77); Dkt. # 1, Pet., at 43-46 (Bethel Aff.). However, Prejean also testified that in his view, “anybody

    who talks about Jesus is a minister.” Dkt. # 10-16, Tr. Trial vol. 3, at 65 [429]. Notably, Bethel

    presented these same facts to the OCCA in his appellate brief. Dkt. # 9-1, Appellant’s Br., at 35-39.

    And the OCCA did not disregard or plainly misstate these facts when it rejected Bethel’s claim that

    the religious privilege applied. Instead, the OCCA considered these facts but found them insufficient

    to support application of the religious privilege in this case. Dkt. # 9-3, OCCA Op., at 32-38. More

    importantly, the facts Bethel focuses on primarily pertain to his claim that his communications with

    Prejean were privileged under state law. To the extent Bethel asks this Court to reconsider the

    OCCA’s interpretation of OKLA. STAT. tit. 12, § 2505, or its determination that his allegedly

    privileged communications were admitted at trial in violation of state law, he fails to state a


                                                       29
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 30 of 58




    cognizable habeas claim. As Crow contends, a federal court’s “role on collateral review isn’t to

    second-guess state courts about the application of their own laws but to vindicate federal rights.”

    Eizember v. Trammell, 803 F.3d 1129, 1145 (10th Cir. 2015); see also Estelle v. McGuire, (“[I]t is

    not the province of a federal habeas court to reexamine state-court determinations on state-law

    questions.”)

           Nevertheless, Bethel also contends that the trial court’s failure to apply, and the OCCA’s

    interpretation of, the statutory privilege, violated the First Amendment’s Establishment and Free

    Exercise clauses and his Fourteenth Amendment rights to equal protection of the law and due

    process. As a result, the Court must consider Bethel’s apparent argument that the OCCA

    unreasonably applied clearly established federal law when it determined that the trial court’s

    application of OKLA. STAT. tit. 12, § 2505 did not violate his rights, under either the First or the

    Fourteenth Amendments. Dkt. # 1, Pet., at 20-21.

           Bethel argued on direct appeal that the trial court violated the First Amendment’s

    Establishment and Free Exercise clauses and the Fourteenth Amendment’s Equal Protection clause

    because all three “require that Oklahoma’s privilege statute be applied in a non-discriminatory

    manner.” Dkt. # 9-1, Appellant’s Br., at 44. He further argued that the trial court denied him “the

    right to claim the religious privilege because Mr. Prejean did not belong to a traditional religion and

    therefore did not meet the classic definition of a cleric.” Dkt. # 9-1, Appellant’s Br., at 44-45. In

    addressing these arguments, the OCCA acknowledged that both First Amendment clauses “prohibit

    denominational preference.” Dkt. # 9-3, OCCA Op., at 40 (citing Larson v. Valente, 456 U.S. 228,

    244-46 (1982)). The OCCA, however, found no First Amendment violations, reasoning that

    Bethel’s “claim of denominational or sect preference [was] not supported by the record.” Dkt. # 9-3,


                                                      30
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 31 of 58




    OCCA Op., at 41. More specifically, the OCCA found that “[t]he trial court did not deny [Bethel]

    the right to claim the statutory religious privilege based upon the fact that Prejean did not belong to

    a traditional religion,” because the “record reveals that Prejean belonged to a traditional western

    religion.” Dkt. # 9-3, OCCA Op., at 41. The OCCA further found that OKLA. STAT. tit. 12, § 2505

    is facially neutral because it “does not give preference or work any deterrence to any denomination,

    sect or religious belief.” Dkt. # 9-3, OCCA Op., at 41.

            In his petition and reply brief, Bethel cites Trammel and several Supreme Court cases

    generally discussing the First Amendment. Dkt. # 1, Pet., at 20; Dkt. # 18, Reply Br., at 16-25. But

    even liberally construing his pleadings, the Court finds that Bethel fails to identify any Supreme

    Court decision clearly establishing that a facially neutral state law providing a religious privilege for

    communications between a criminal defendant and a person the defendant reasonably believes to be

    a “cleric” must apply that privilege in the factual scenario presented in this case. See House v.

    Hatch, 527 F.3d 1010, 1015 (10th Cir. 2008) (interpreting Carey v. Musladin, 549 U.S. 70 (2006),

    as “instruct[ing] that Supreme Court holdings—the exclusive touchstone for clearly established

    federal law—must be construed narrowly and consist only of something akin to on-point holdings”).

    Bethel thus fails to show that the OCCA’s decision on his First Amendment claim is either contrary

    to or an unreasonable application of clearly established federal law. Moreover, to the extent Bethel’s

    argument could be construed as asserting that the OCCA did not reasonably apply the more general

    principle that a state may not discriminate between religions in applying the law, the Court finds

    nothing objectively unreasonable about the OCCA’s application of that general principle or its

    determination of the facts. Rather, the record fully supports the OCCA’s determination that neither




                                                       31
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 32 of 58




    the trial court’s refusal to apply the religious privilege nor the statute itself violated the prohibition

    against preferring one religion over another.

            Similarly, the Court finds no legal or factual support for Bethel’s suggestion that the trial

    court’s refusal to apply the statutory religious privilege in his case or the OCCA’s interpretation of

    the statute, even if erroneous, would constitute an equal protection violation under the Fourteenth

    Amendment. See Cummings v. Sirmons, 506 F.3d 1211, 1237 (10th Cir. 2007) (considering and

    rejecting habeas petitioner’s argument “that the OCCA’s allegedly erroneous rejection of his

    argument on direct appeal” violated his Fourteenth Amendment right to equal protection of the law

    and noting the absence of any “United States Supreme Court decisions . . . holding that a state

    court’s erroneous application of state criminal law can result in a violation of a criminal defendant’s

    equal protection rights”).

            Finally, Bethel asserts, in part, that the OCCA’s interpretation of OKLA. STAT. tit. 12, § 2505

    “was such a great departure from the State Courts ordinary construing, interpreting and applications

    of State statutes” and was so “arbitrary and capricious” that the OCCA violated his Fourteenth

    Amendment right to due process. Dkt. # 1, Pet., at 19. It is not entirely clear from the record that

    Bethel presented this particular claim in state court. Regardless, this claim is easily denied on the

    merits. See 28 U.S.C. § 2254(b)(2) (providing that a habeas claim may be denied on the merits

    notwithstanding the petitioner’s failure to exhaust available state remedies). “In rare circumstances,

    a determination of state law can be ‘so arbitrary and capricious as to constitute an independent due

    process . . . violation.’” Cummings, 506 F.3d at 1237 (ellipsis in original) (quoting Lewis v. Jeffers,

    497 U.S. 764, 780 (1990)). Given that Bethel fails to develop any real argument on the alleged due-

    process violation, resting instead on his conclusory assertion that the violation occurred, Dkt. # 1,


                                                       32
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 33 of 58




    Pet., at 19, the Court is not persuaded that this is one of the rare cases where a state court’s

    application of state law violated due process.

            In sum, Bethel’s First and Fourteenth Amendment challenges fail for three reasons:

    (1) Bethel relies, in part, on an alleged error of state law, (2) section 2254(d) bars relief as to the First

    Amendment and Fourteenth Amendment equal-protection claims, and (3) the Fourteenth

    Amendment due-process claim lacks merit. For these reasons, the Court denies the petition as to the

    First and related Fourteenth Amendment claims asserted in ground two.

                             d.      Ground two conclusion

            Based on the foregoing analysis, the Court denies the petition as to all claims asserted in

    ground two.

                    3.       Admission of Allen Shields’ preliminary hearing testimony

            In ground three, Bethel claims that the trial court violated his Sixth Amendment right to

    confront the witnesses against him, as interpreted in Crawford v. Washington, 541 U.S. 36 (2004),

    by admitting the preliminary hearing testimony of Allen Shields, a co-conspirator who committed

    suicide before Bethel’s trial. Dkt. # 1, Pet., at 22-23.

            The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

    the right . . . to be confronted with the witnesses against him.” U.S. Const. amend. VI.11 To protect

    a defendant’s constitutional right to confrontation, the Crawford Court held that “[w]here testimonial

    evidence is at issue . . . the Sixth Amendment demands what the common law required:



    11
            Bethel also refers to the Fourteenth Amendment in his ground three and ground four claims,
            both of which assert Sixth Amendment violations, but those references appear to simply
            acknowledge that “[t]he Fourteenth Amendment renders the [Confrontation] Clause binding
            on the States.” Michigan v. Bryant, 562 U.S. 344, 352 (2011).

                                                         33
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 34 of 58




    unavailability and a prior opportunity for cross-examination.” 541 U.S. at 68. Thus, “[u]nder

    Crawford, out-of-court testimonial statements may be admitted against a defendant only if either the

    declarant of those statements testifies at trial or the declarant is now unavailable and the defendant

    had a prior opportunity to cross-examine the declarant.” United States v. Pablo, 696 F.3d 1280, 1286

    (10th Cir. 2012) (emphasis in original).

            The Crawford Court declined to comprehensively define the term “testimonial,” but made

    clear that prior testimony at a preliminary hearing is testimonial. 541 U.S. at 68; Pablo, 696 F.3d

    at 1287 (“A testimonial statement is a statement that a reasonable person in the position of the

    declarant would objectively foresee might be used in the investigation or prosecution of a crime.”).

    Thus, if a witness testifies at a preliminary hearing but is unavailable to testify at trial, that witness’s

    “preliminary hearing testimony is admissible only if the defendant had an adequate opportunity to

    cross-examine” the witness. Crawford, 541 U.S. at 57. But Crawford did not displace the general

    rule that “the Confrontation Clause guarantees an opportunity for effective cross-examination, not

    cross-examination that is effective in whatever way, and to whatever extent, the defense might

    wish.” Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam) (emphasis in original).

            The OCCA reviewed Bethel’s Sixth Amendment claim for plain error, citing his failure to

    object to the admission of Shields’ testimony either before or during trial, found no error, and

    rejected Bethel’s claim. Dkt. # 9-3, OCCA Op., at 44-52. The OCCA cited Crawford, 541 U.S. at

    68, for the proposition that preliminary hearing testimony is “testimonial hearsay” and may not be

    admitted against a defendant unless (1) the witness is unavailable and (2) the defendant had a prior

    opportunity to cross examine the witness. Dkt. # 9-3, OCCA Op., at 45. The OCCA noted that

    Bethel effectively conceded that both requirements were met and thus primarily focused its analysis


                                                        34
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 35 of 58




    on Bethel’s argument “that his prior opportunity to examine Shields was constitutionally inadequate

    because new developments and new impeachment evidence came to light after the preliminary

    hearing and he was unable to question Shields about this material evidence.” Dkt. # 9-3, OCCA Op.,

    at 46.

             More specifically, the OCCA considered whether Bethel had an adequate opportunity to

    cross-examine Shields about (1) a plea agreement Shields reached with prosecutors in exchange for

    his testimony against Bethel and (2) Shields’ prior statements to law enforcement officers. Dkt. #

    9-3, OCCA Op., at 46. In addition, the OCCA considered whether Bethel had an adequate

    opportunity to impeach Shields’ preliminary hearing testimony by presenting evidence at trial about

    events involving Shields that occurred after the preliminary hearing, including the standoff with law

    enforcement officers that ended with Shields’ suicide. Dkt. # 9-3, OCCA Op., at 46. As to these

    arguments, the OCCA evaluated the adequacy of Bethel’s opportunity to confront Shields against

    the principles that (1) the Constitution does not guarantee “cross-examination that is effective in

    whatever way, and to whatever extent, the defense might wish,” and that the right to confront

    witnesses “is generally satisfied when the defense is given a full and fair opportunity to probe and

    expose [testimonial] infirmities through cross-examination, thereby calling to the attention of the

    factfinder the reasons for giving scant weight to the witness’ testimony.” Dkt. # 9-3, OCCA Op.,

    at 46-47 (alteration in original) (quoting Fensterer, 474 U.S. at 20, 22).

             Applying principles drawn from Crawford and Fensterer to the facts of Bethel’s case, the

    OCCA concluded that the admission of Shields’ testimony did not violate his right to confrontation

    or his right to a fair trial. Dkt. # 9-3, OCCA Op., at 52. The OCCA reasoned that, at the preliminary

    hearing, (1) Shields testified at the preliminary hearing that he had been charged with conspiracy to


                                                     35
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 36 of 58




    commit Sweeney’s murder, (2) Shields also testified that he negotiated a plea agreement wherein the

    state agreed to recommend a sentence of 10 years’ probation in exchange for Shields’ guilty pleas

    on the conspiracy charge and eight pending charges involving drug-related offenses and his

    testimony against Bethel and other co-conspirators, and (3) Shields was subjected to relatively

    lengthy cross-examination not only by Bethel’s attorney but also by the attorneys who represented

    three of Bethel’s co-conspirators. Dkt. # 9-3, OCCA Op., at 48-49. The OCCA further noted that

    Bethel’s attorney “questioned Shields extensively concerning the details of his plea agreement,”

    elicited testimony that Shields previously faced criminal charges for kidnapping and assault and

    battery, “thoroughly inquired as to whether Allen Shields was testifying truthfully,” and elicited

    testimony demonstrating that Shields’ “account [of the conspiracy] had changed over a period of

    time.” Dkt. # 9-3, OCCA Op., at 49-51. Finally, the OCCA found that Shields’ testimony,

    “including the cross-examination of all four defense counsel,” was admitted at trial and that

    Detective Regalado testified at trial that after Shields testified at the preliminary hearing, Shields was

    released from custody and, at some point after his release, Shields took his former girlfriend hostage

    and fatally shot himself during a standoff with Tulsa law enforcement officers. Dkt. # 9-3, OCCA

    Op., at 51-52.

            Bethel contends that the OCCA’s decision on this claim was contrary to Crawford, involves

    an unreasonable application of Crawford, and was based on an unreasonable determination of the

    facts presented on direct appeal. Dkt. # 1, Pet., at 23. The Court disagrees.

            No portion of Bethel’s briefing on this claim identifies specific inadequacies in his

    opportunity for cross-examination or specific deficiencies in the OCCA’s decision. Dkt. # 1, Pet.,




                                                       36
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 37 of 58




    at 22-23. Having reviewed the transcripts of Bethel’s preliminary hearing and trial,12 the Court finds

    that the OCCA’s determination of the facts relevant to Bethel’s Sixth Amendment claim is entirely

    consistent with the records of those proceedings. Moreover, as just discussed, the OCCA not only

    correctly identified Crawford and Fensterer as the clearly established federal law governing Bethel’s

    claim, but also reasonably applied that law to the facts before it.

            The Court therefore agrees with Crow that § 2254(d) bars relief and thus denies the petition

    as to the Sixth Amendment claim asserted in ground three.

                    4.     Admission of Dr. Eric Pfeifer’s testimony

            Bethel’s ground four claim asserts that the trial court violated his Sixth Amendment right to

    confrontation, as interpreted in Crawford, Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009),

    Bullcoming v. New Mexico, 564 U.S. 647 (2011), and Williams v. Illinois, 567 U.S. 50 (2012), by

    admitting Dr. Eric Pfeifer’s opinion testimony as to the cause and manner of Sweeney’s death. Dkt.

    # 1, Pet., at 24-25. Bethel argues the admission of Dr. Pfeifer’s opinion testimony violated his right

    to confront the witnesses against him because Dr. Pfeifer did not perform Sweeney’s autopsy and

    the state failed to show that the doctor who performed the autopsy, Dr. Sibley, was unavailable. Dkt.

    # 1, Pet., at 24-25.

            As previously discussed, Crawford prohibits the admission at trial of out-of-court testimonial

    statements unless the person who made those statements is unavailable to testify at trial and the

    defendant had a prior opportunity for cross-examination. 541 U.S. at 68; Pablo, 696 F.3d at 1286.




    12
            The redacted transcript of Allen Shields’ preliminary hearing testimony was read to the jury
            at trial and was designated as Court’s Exhibit 1. See Dkt. # 10-17, Tr. Trial vol. 4, at 63-66
            [691-94]; Dkt. # 10-20, Tr. Exs. (envelope 1, part 2), at 27-113.

                                                     37
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 38 of 58




           In Melendez-Diaz, the defendant was tried on a charge of distributing and trafficking cocaine.

    557 U.S. at 308. To prove that the substance found in bags seized from the defendant was cocaine,

    the trial court admitted, as substantive evidence, three “certificates of analysis” from the state

    forensic laboratory stating that the substance in the bags was found to contain cocaine. Id. The

    Supreme Court held that the admission of these certificates violated the defendant’s right to

    confrontation because the statements in the certificates were testimonial and the analysts who

    analyzed the cocaine and prepared the certificates did not testify at trial and thus were not subject

    to cross-examination. Id. at 311, 317, 321-22. In Bullcoming, the Supreme Court held that a

    forensic report certifying the blood alcohol concentration of a defendant convicted of driving while

    intoxicated had been admitted into evidence, in violation of the Sixth Amendment, because the

    statements in the report were testimonial and “[i]nstead of calling the analyst who signed and

    certified the forensic report, the prosecution called another analyst who had not performed or

    observed the actual analysis, but was only familiar with the general testing procedures of the

    laboratory.” See Williams, 567 U.S. 66 (discussing Bullcoming).

           In Williams, the Supreme Court confronted a question left open in Bullcoming, namely,

    whether it violates a defendant’s right to confrontation to “allow[] an expert witness to discuss

    others’ testimonial statements if the testimonial statements were not themselves admitted as

    evidence.” Williams, 567 U.S. at 67 (quoting Bullcoming, 564 U.S. at 673 (Sotomayor, J.,

    concurring, in part)). The answer to that question is less than clear from the Supreme Court’s

    divided (4-1-4) decision. See Pablo, 696 F.3d at 1293 (discussing “the discordant 4-1-4 divide of

    opinions” in Williams). At issue in that case was the prosecutor’s decision to call an expert witness

    to testify that a DNA profile produced by an outside laboratory, Cellmark, using DNA from a rape


                                                     38
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 39 of 58




    kit, matched a DNA profile produced by the state police laboratory using a sample of the defendant’s

    blood. Williams, 567 U.S. at 56 (Alito, J., plurality op.). Three justices concluded that the expert’s

    testimony, which (1) discussed notations on the Cellmark report, (2) “referred to the DNA profile

    provided by Cellmark as having been produced from semen found on the victim’s vaginal swabs”

    (a fact not based on the expert’s personal knowledge), and (3) expressed an opinion based on facts

    in the Cellmark report the expert assumed as true, did not violate the Confrontation Clause.

    Williams, 567 U.S. at 56-57 (Alito, J., plurality op.). Those three justices reasoned that, [u]nder

    settled evidence law, an expert may express an opinion that is based on facts that the expert assumes,

    but does not know, to be true,” and because the Confrontation Clause “has no application to out-of-

    court statements that are not offered to prove the truth of the matter asserted.” Id. at 57-58. Justice

    Breyer joined the plurality opinion, but found the answers provided by the plurality and the dissent

    inadequate. Williams, 567 U.S. at 86-87 (Breyer, J., concurring).

           Justice Thomas concurred in the judgment, but found no Confrontation Clause violation.

    Williams, 567 U.S. at 103-04 (Thomas, J., concurring in the judgment). Justice Thomas reasoned

    “that there was no plausible reason for the introduction of Cellmark’s statements other than to

    establish their truth” but concluded that the statements from the Cellmark report that were introduced

    through the expert’s testimony were not testimonial. Id. at 104. In a dissent authored by Justice

    Kagan, four justices agreed with Justice Thomas that the expert witness’s “statements about

    Cellmark’s report went to its truth” but concluded the statements were no less testimonial than those

    at issue in Melendez-Diaz and Bullcoming and thus that “the State could not rely on [the witness’s]

    status as an expert to circumvent the Confrontation Clause’s requirements.” Williams, 567 U.S. at

    126, 138-40 (Kagan, J., dissenting). For reasons further discussed below, the Court finds it


                                                      39
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 40 of 58




    unnecessary to wade any further through waters muddied by Williams. See id. at 122 (noting that

    the Supreme Court’s “fractured decision” resulted in “five votes to approve the admission of the

    Cellmark report, but not a single good explanation”).

           Significantly, in Pablo, the United States Court of Appeals for the Tenth Circuit (Tenth

    Circuit) considered the impact, if any, of Williams on the Tenth Circuit’s prior holding “that the

    extent to which an expert witness may disclose to a jury an otherwise inadmissible out-of-court

    statement without implicating a defendant’s confrontation rights is a question of degree” and that

    a Crawford violation would occur “[i]f an expert simply parrots another individual’s out-of-court

    statement, rather than conveying an independent judgment that only incidentally discloses the

    statement to assist the jury in evaluating the expert’s opinion.” Pablo, 696 F.3d at 1288. The Tenth

    Circuit concisely summarized its understanding the impact of Williams on its own precedent as

    follows:

           Williams does not appear necessarily to conflict with the “parroting” precedent cited
           above, but it may add further limitations on the admissibility of testimony regarding
           the results of lab reports in some cases. This is because in Williams, five members
           of the Supreme Court concluded that the out-of-court statements in the report about
           which the witness testified were being offered for the truth of the matter asserted,
           even though the in-court witness perhaps was not merely “parroting” out-of-court
           statements in a DNA analysis produced by someone else; but the witness was
           implicitly assuming the accuracy of those statements in her discussion of DNA
           matches that could be made based on the results of that analysis. [. . .] Under
           Williams, whether a witness’s testimony about a lab report produced by someone else
           must be considered offered for its truth may turn on phrasing subtleties in the
           prosecutor’s questions and the witness’s responses.

    Pablo, 696 F.3d 1289 (footnotes and internal citations omitted).

           Turning back to the instant case, the OCCA rejected Bethel’s Sixth Amendment claim,

    finding no constitutional violation. In identifying relevant background facts, the OCCA stated,



                                                    40
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 41 of 58




           Dr. Andrew Sibley performed the autopsy on Neal Sweeney’s body. Prior to trial,
           Dr. Sibley was placed on administrative leave. The Chief Medical Examiner, Dr.
           Eric Pfeifer, was endorsed to testify concerning the cause and manner of Sweeney’s
           death. The State provided [Bethel] with Dr. Pfeifer’s independent opinion as to
           Sweeney’s cause of death. [Bethel] filed a motion in limine seeking to exclude Dr.
           Pfeifer’s testimony. At a hearing held on June 15, 2012, the trial court overruled
           [Bethel’s] motion. [Bethel] renewed his motion prior to Dr. Pfeifer’s testimony at
           trial. The trial court overruled [Bethel’s] objection and determined that Dr. Pfeifer
           could testify as to his independent opinion of Sweeney’s cause and manner of death.

    Dkt. # 9-3, OCCA Op., at 52-53.13 In the first part of its analysis, the OCCA discussed its prior

    decisions in Marshall v. State, 232 P.3d 467 (Okla. Crim. App. 2010), and Cuesta-Rodriguez v.

    State, 241 P.3d 214 (Okla. Crim. App. 2010), wherein the OCCA determined that trial courts

    violated the confrontation rights of the defendants in both cases by allowing a testifying expert to

    “parrot[]” a non-testifying expert’s reports and diagrams. Dkt. # 9-3, OCCA Op., at 53-54. In both

    cases, the OCCA based its determinations on legal principles drawn from Crawford and Melendez-

    Diaz. See Cuesta-Rodriguez, 241 P.3d at 226-29; Marshall, 232 P.3d at 474-76.

           The OCCA, however, found the facts in Bethel’s case distinguishable from those in

    Marshall and Cuesta-Rodriguez and concluded that the trial court did not violate the Sixth

    Amendment by admitting Dr. Pfeifer’s testimony. The OCCA reasoned,

           The record reveals that the State did not introduce any portion of Dr. Sibley’s report
           at trial. Dr. Pfeifer did not parrot Dr. Sibley’s observations, findings, descriptions or
           conclusions. Instead, Dr. Pfeifer testified that he conducted his own independent
           analysis and reached his own independent opinion. Dr. Pfeifer explained that he
           looked at the archived autopsy photographs, the toxicology report, the narrative


    13
           The OCCA’s reference to a hearing held on June 15, 2012, appears to be incorrect. The state
           moved to endorse Dr. Pfeifer as a witness on June 7, 2012. Dkt. # 10-31, O.R. vol. 9, at 138-
           -39. Bethel filed a motion in limine to exclude Dr. Pfeifer’s testimony on August 20, 2012.
           Dkt. # 10-32, O.R. vol. 10, at 75-76. A hearing on that motion was held at trial, outside the
           jury’s presence, immediately before Dr. Pfeifer testified. Dkt. # 10-17, Tr. Trial vol. 4, at
           185-92 [813-20]. If there was a hearing on June 15, 2012, it is not evident from the record.
           In any event, the OCCA correctly identifies the substance of the trial court’s ruling.

                                                      41
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 42 of 58




           report from the investigator, and the other pieces of paper that were archived in the
           case file concerning Neal Sweeney. He also supplemented the autopsy file with
           Sweeney’s medical records from Saint Francis hospital for the dates of September
           4-5, 2008.
                    The record further reveals that Sweeney’s autopsy file and his medical records
           were the kind of documents that experts in the field normally rely upon. Dr. Pfeifer
           testified that based on his training and experience he was able to come to an opinion
           based upon medical reliability even though he did not actually perform the autopsy
           himself. He explained that if the photographs are of sufficient quality and scope then
           the injuries are documented and a pathologist can render an opinion even though he
           or she did not conduct the autopsy. Dr. Pfeifer testified that the photographs
           regarding Neal Sweeney were detailed and showed the entire process of the autopsy
           in a progression so that he was able to form his own independent opinion.
                    Dr. Pfeifer testified as to his own observations of Sweeney’s head injury.
           Based on his training and experience he determined that a penetrating gunshot had
           caused Sweeney’s head injury. He concluded that Sweeney’s cause of death was a
           penetrating gunshot wound to the head and the manner of death was homicide.

    Dkt. # 9-3, OCCA Op., at 54-55.

           The OCCA further found that the admission of Dr. Pfeifer’s opinion testimony was consistent

    with the Supreme Court’s divided decision in Williams. Dkt. # 9-3, OCCA Op., at 55-56. On that

    point, the OCCA reasoned,

           Although Dr. Pfeifer disclosed that he reviewed the autopsy file and Sweeney’s
           medical records, he did not reveal any statement that was contained in the file or
           records. Dr. Pfeifer did not inform the jury concerning the contents of any of Dr.
           Sibley’s diagrams, notes, findings, observations, conclusions, or statements. As Dr.
           Pfeifer did not disclose as a basis for his opinion any “statement by a ‘witness’ within
           the meaning of the Confrontation Clause” we find that [Bethel’s] right to
           confrontation was not violated.

    Dkt. # 9-3, OCCA Op., at 55-56 (footnote omitted) (quoting Sandy Williams, 567 U.S. at 111

    (Thomas, J., concurring in the judgment)).

           Bethel asserts that the OCCA unreasonably determined the facts and unreasonably applied

    clearly established federal law when it rejected his Sixth Amendment claim. Dkt. # 1, Pet., at 24-25.

    On the record presented, the Court disagrees.


                                                     42
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 43 of 58




             Granted, the record supports Bethel’s argument that the state neither proffered nor proved

    that Dr. Sibley, the doctor who performed the autopsy, was unavailable to testify. Dkt. # 1, Pet., at

    25. As the OCCA stated, the record simply shows that Dr. Sibley was “on administrative leave.”

    Dkt. # 9-3, OCCA Op., at 52. But Dr. Sibley’s unavailability becomes relevant only if testimonial

    statements from his autopsy report were introduced at trial through Dr. Pfeifer’s testimony to prove

    the truth of the matter asserted. Williams, 567 U.S. at 57-59 (Alito, J., plurality op.); id. at 103-04

    (Thomas, J., concurring in the judgment); Crawford, 541 U.S. at 68; Pablo, 696 F.3d at 1289.

             And the trial transcript fully supports the OCCA’s determination that no testimonial

    statements from Dr. Sibley’s autopsy report were admitted at trial through Dr. Pfeifer’s testimony.

    After identifying himself as the chief medical examiner for the state and testifying about his training,

    experience and qualifications, Dr. Pfeifer testified that he reviewed archived autopsy photographs,

    Dr. Sibley’s narrative of the autopsy, the toxicology report, and medical records from St. Francis

    hospital produced by the trauma surgeon, Dr. Steven Katsis, who treated Sweeney after he was shot.

    Dkt. # 10-17, Tr. Trial vol. 4, at 192-99 [820-27]. Dr. Pfeifer further testified that, based on his

    review of these materials, he formed an independent opinion that Sweeney’s cause of death was a

    penetrating gunshot wound to the head and that the manner of death was a homicide. Dkt. # 10-17,

    Tr. Trial vol. 4, at 198-99 [826-27]. On this record, the Court cannot agree with Bethel’s contention

    that the OCCA’s decision rests on an unreasonable determination of the facts presented in state

    court.

             Moreover, in contrast to the circumstances in Melendez-Diaz and Bullcoming, the autopsy

    report prepared by Dr. Sibley, the non-testifying witness, was not admitted at trial. And, in contrast

    to Williams, Dr. Pfeifer did not testify as to any statements, testimonial or not, that Dr. Sibley made


                                                      43
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 44 of 58




    in the autopsy report. Accordingly, Bethel cannot show that the OCCA’s rejection of his Sixth

    Amendment claim is contrary to or involved an unreasonable application of clearly established law

    arising from Crawford or its progeny.

           For these reasons, the Court finds that § 2254(d) bars relief and therefore denies the petition

    as to the Sixth Amendment claim asserted in ground four.14

           B.      Claims procedurally defaulted in state court

           In his remaining claims, Bethel alleges that he was denied his Sixth Amendment right to the

    effective assistance of trial counsel (ground five), that he was denied his Sixth Amendment right to

    the effective assistance of appellate counsel (ground six), and that he was denied his Fourteenth

    Amendment rights to due process and a fair trial because the prosecutor failed to disclose a “tacit

    prosecution leniency deal” between the state and Dolan Prejean and the prosecutor failed to correct

    Prejean’s false testimony denying the existence of that favorable deal (ground seven). Dkt. # 1, Pet.,

    at 26-30.

           Crow contends that Bethel procedurally defaulted the claims he asserts in grounds five, six

    and seven. Dkt. # 9, Resp., at 36, 40. Crow urges the Court to overlook the procedural default of

    the ground five claim and deny relief on the merits. Dkt. # 9, Resp., at 36-40. As to the claims

    asserted in grounds six and seven, Crow urges the Court to enforce the procedural bar and deny relief



    14
           Even assuming Bethel could overcome § 2254(d)’s bar, this Court would find, on de novo
           review, and for the reasons just discussed, that no Crawford violation occurred. Further, if
           a violation occurred, the Court would find the constitutional error harmless. That Sweeney
           died from a non-accidental gunshot wound to his head was readily established through the
           testimony of Sweeney’s co-workers who rendered first aid immediately after Bethel shot him
           in the head, and the testimony of the trauma surgeon who treated Sweeney in the emergency
           room and pronounced him dead on September 5, 2008. Dkt. # 10-15, Tr. Trial vol. 2, at 150-
           53 [272-75], 182-84 [304-06]; Dkt. # 10-17, Tr. Trial vol. 4, at 177-84 [805-12].

                                                     44
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 45 of 58




    without considering the merits because Bethel has not made the necessary showings to overcome the

    procedural default of those claims. Dkt. # 9, Resp., at 40-45.

             Bethel appears to acknowledge that some or all of these claims are procedurally barred, but

    he asserts that his appellate counsel’s ineffectiveness caused the default of the claims asserted in

    grounds five, six and seven, and that prosecutorial misconduct and a belated discovery of new

    evidence to support his ground seven claim prevented him from raising that claim on direct appeal

    or in his first application for postconviction relief. Dkt. # 1, Pet., at 26-30; Dkt. # 18, Reply Br., at

    35-43.

             As previously discussed, the AEDPA requires a state prisoner to exhaust available state

    remedies as to any federal claims before presenting those claims in a federal habeas petition. 28

    U.S.C. § 2254(b)(1)(A). But when a state prisoner presents a federal claim in state court, and the

    state court denies relief “based on an adequate and independent state procedural rule,”15 the

    procedural-default doctrine generally bars the federal habeas court from reviewing that federal claim.

    Davila, 137 S. Ct. at 2064. The Davila Court describes the procedural-default doctrine as “an

    important ‘corollary’ to the exhaustion requirement because whether the prisoner fails to present the

    federal claim in state court, or presents the claim in a manner that does not comply with state

    procedural rules, the prisoner “‘has deprived the state courts of an opportunity to address’ the merits

    of those claims in the first instance.’” 137 S. Ct. at 2064 (first quoting Dretke v. Haley, 541 U.S.

    386, 392 (2004); then quoting Coleman, 501 U.S. at 731-32).



    15
             A state procedural rule “is independent if it is separate and distinct from federal law” and “is
             adequate if it is ‘strictly or regularly followed’ and applied ‘evenhandedly to all similar
             claims.’” Duvall v. Reynolds, 139 F.3d 768, 796-97 (10th Cir. 1998) (quoting Hathorn v.
             Lovorn, 457 U.S. 255, 263 (1982)).

                                                       45
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 46 of 58




            However, “[a] state prisoner may overcome the prohibition on reviewing procedurally

    defaulted claims if he can show ‘cause’ to excuse his failure to comply with the state procedural rule

    and ‘actual prejudice resulting from the alleged constitutional violation.’” Davila, 137 S. Ct. at

    2064-65 (quoting Wainwright v. Sykes, 433 U.S. 72, 84 (1977)). To demonstrate cause, a petitioner

    must “show that some objective factor external to the defense impeded [his] efforts to comply with

    the [s]tate’s procedural rules.” Murray v. Carrier, 477 U.S. 478, 488 (1986). “A factor is external

    to the defense if it ‘cannot fairly be attributed to’ the prisoner.” Davila, 137 S. Ct. at 2065 (quoting

    Coleman, 501 U.S. at 753). If a petitioner fails to demonstrate “cause,” a court need not consider

    whether he can establish the requisite prejudice. Klein v. Neal, 45 F.3d 1395, 1400 (10th Cir.

    1995).16 And, just as a federal court may deny habeas relief on a claim when a state prisoner fails

    to exhaust available state remedies as to that claim, 28 U.S.C. § 2254(b)(2), a federal court may

    overlook the procedural default of a federal claim if that claim is more easily denied on the merits,

    Smith, 824 F.3d at 1242.

            Guided by these principles, the Court turns to Bethel’s three remaining claims.




    16
            A habeas petitioner can also obtain review of a procedurally defaulted claim if the petitioner
            establishes that habeas review is necessary to correct a “fundamental miscarriage of justice.”
            Coleman, 501 U.S. at 750. But the miscarriage-of-justice exception applies only “in an
            extraordinary case, where a constitutional violation has probably resulted in the conviction
            of one who is actually innocent.” Carrier, 477 U.S. at 496. Even with the benefit of liberal
            construction, Bethel’s pleadings do not reveal that he has asserted, much less that he has
            demonstrated, a credible claim of actual innocence. See Schlup v. Delo, 513 U.S. 298, 327
            (1995) (explaining that to support a credible claim of actual innocence, “a petitioner must
            show that it is more likely than not that no reasonable juror would have found petitioner
            guilty beyond a reasonable doubt”).

                                                      46
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 47 of 58




                    1.      Ineffective assistance of trial counsel

            In ground five, Bethel claims that he was denied his Sixth Amendment right to the effective

    assistance of trial counsel, as interpreted in Strickland v. Washington, 466 U.S. 668 (1984), because

    trial counsel (1) failed to file a pretrial motion to suppress Detective Regalado’s testimony and

    (2) failed to object at trial to the admission of Detective Regalado’s testimony, Prejean’s testimony,

    and State’s Exhibit 77. Dkt. # 1, Pet., at 26.

            Crow contends, and Bethel acknowledges, that this claim differs from the ineffective-

    assistance-of-trial-counsel (IATC) claim he raised on direct appeal.17 Dkt. # 9, Resp., at 36; Dkt. #

    18, Reply Br., at 35. It appears that Bethel first raised the IATC claim, as he frames it in ground five

    of the petition, when he filed his reply brief on direct appeal. Dkt. # 9-3, OCCA Op., at 59 n.7. But

    the OCCA declined to consider the additional grounds for trial counsel’s alleged ineffectiveness that

    Bethel raised in the reply brief, finding those grounds were waived pursuant to Rule 3.4(F)(1), Rules

    of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2014), which provides that

    “[a]ny propositions of error advanced for the first time in any reply brief shall be deemed waived and

    forfeited for consideration.” Dkt. # 9-3, OCCA Op., at 59 n.7. The OCCA’s determination that

    Bethel waived the IATC claim that he now raises in his habeas petition is based on an independent

    and adequate state procedural rule. See Smith v. Workman, 550 F.3d 1258, 1274 (10th Cir. 2008)

    (“[T]his court has found Oklahoma’s bar of claims not raised on direct appeal to be independent and



    17
            On direct appeal, Bethel argued that trial counsel (1) failed “to ensure that prejudicial other
            crimes evidence was properly redacted from State’s Exhibit 77,” and (2) failed “to renew the
            objection at trial concerning the admission of Allen Shields’ preliminary hearing transcript.”
            Dkt. # 9-1, Appellant’s Br., at 57-58. The OCCA applied Strickland and rejected Bethel’s
            claim, finding that counsel was not ineffective for failing to object to admissible evidence.
            Dkt. # 9-3, OCCA Op., at 58-59.

                                                      47
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 48 of 58




    adequate.”). Further, applying the doctrine of res judicata, the state district court twice more rejected

    the IATC claim as procedurally barred when Bethel reasserted it in his first and third applications

    for postconviction relief. See Dkt. # 9-4, First Appl., at 3-5; Dkt. # 9-5, Order (Jan. 2, 2015), at 14;

    Dkt. # 9-15, Third Appl., at 51-55; Dkt. # 9-17, Order (Mar. 1, 2017), at 9. The OCCA affirmed the

    denial of Bethel’s third application, agreeing with the state district court that the IATC claim was

    procedurally barred and that Bethel failed to show any “error in the [d]istrict [c]ourt applying res

    judicata principles to those post-conviction claims that raised issues that [Bethel] had raised on direct

    appeal or in a previous application.” Dkt. # 9-21, OCCA Order (Sept. 11, 2017), at 3-7. On this

    record, the Court agrees with Crow that the IATC claim asserted in ground five is procedurally

    defaulted.

            Bethel, however, alleges that he can establish cause for the procedural default because

    appellate counsel was ineffective for failing to adequately argue trial counsel’s ineffectiveness on

    direct appeal. Dkt. # 1, Pet., at 26; Dkt. # 18, Reply Br., at 35. In some cases, an appellate counsel’s

    ineffectiveness can establish cause to excuse a procedural default. Edwards v. Carpenter, 529 U.S.

    446, 451 (2000). But “ineffective assistance adequate to establish cause for the procedural default

    of some other constitutional claim is itself an independent constitutional claim.” Id. (emphasis in

    original). This means that when a habeas petitioner asserts an ineffective-assistance-of-appellate-

    counsel (IAAC) claim as cause to excuse the procedural default of another constitutional claim (here,

    the IATC claim), the petitioner must show that he presented the IAAC claim in state court “in the

    manner that state law requires.” Carpenter, 529 U.S. at 452-53. Even then, the petitioner cannot

    simply rest on allegations of ineffectiveness but, rather, must show that appellate counsel’s alleged

    errors, “amounted to a deprivation of the constitutional right to counsel.” Davila, 137 S. Ct. at 2065.


                                                       48
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 49 of 58




            Bethel’s “cause” argument requires the Court to pause, briefly, to discuss the IAAC claim

    he asserts in ground six of the habeas petition. Crow contends that Bethel procedurally defaulted

    the IAAC claim in state court because he did not raise it until he filed his third application for

    postconviction relief. Dkt. # 9, Resp., at 40-45. The record suggests Bethel attempted to raise the

    IAAC claim, or some version of it, in his first application for postconviction relief. Bethel asserted

    in his second proposition of his first application for postconviction relief, that both trial counsel and

    appellate counsel were ineffective. Dkt. # 9-4, First Appl., at 42-45. The state district court appears

    to have understood the second proposition as asserting only that trial counsel was ineffective. Dkt.

    # 9-5, Order (Jan. 2, 2015), at 13. And the state district court found that the IATC claim was barred

    by res judicata because “appellate counsel raised the issue of trial counsel’s alleged ineffectiveness

    on appeal.” Dkt. # 9-5, Order (Jan. 2, 2015). Though not entirely clear, it further appears that the

    state district court’s order did not separately address the IAAC claim. And Bethel failed to challenge

    the state district court’s ruling when he failed to perfect a postconviction appeal from the denial of

    his first application for postconviction relief. Further, when Bethel reasserted his IAAC claim in his

    third application for postconviction relief, and properly perfected a postconviction appeal from the

    state district court’s order denying the third application, the OCCA affirmed the state district court’s

    decision that the IAAC claim was procedurally barred. The record thus supports Crow’s view that

    the IAAC claim is procedurally defaulted. As a result, Bethel cannot rely on the IAAC claim as

    cause to support his procedural default of the IAAC claim. Carpenter, 529 U.S. at 452-53.

            But even assuming Bethel could demonstrate cause to overcome the procedural default of

    his IATC claim, the Court would reject that claim on the merits. To prevail on a Strickland claim,

    a defendant must show that trial counsel performed deficiently and that the deficient performance


                                                       49
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 50 of 58




    resulted in prejudice. 466 U.S. at 687. Bethel faults his trial counsel for failing to file a pretrial

    motion to suppress Detective Regalado’s testimony and for failing to properly preserve Bethel’s

    First, Fifth, and Fourteenth Amendment challenges to the admission of Regalado’s testimony,

    Prejean’s testimony and State’s Exhibit 77. Dkt. # 1, Pet., at 26. But Bethel acknowledges, in his

    reply brief, that trial counsel did file a pretrial motion to suppress Regalado’s testimony. Dkt. # 18,

    Reply Br., at 35. This leaves only Bethel’s complaint that but for trial counsel’s failure to

    contemporaneously object to the admission of certain evidence at trial, the OCCA would have

    reviewed his First, Fifth and Fourteenth Amendment challenges to the admission of that evidence

    under an abuse of discretion standard rather than under a plain-error standard. Dkt. # 18, Reply Br.,

    at 35. True, the OCCA applied plain-error review when it rejected Bethel’s challenges to the

    admission of Detective Regalado’s testimony and his First and Fourteenth Amendment challenges

    to the admission of Prejean’s testimony and State’s Exhibit 77. Dkt. # 9-3, OCCA Op., at 9, 24, 39.

    But in each instance, the OCCA found no actual error. Dkt. # 9-3, OCCA Op., at 18, 24, 40-41.

    Bethel therefore cannot demonstrate any resulting prejudice even if he can show that trial counsel

    performed deficiently in failing to properly preserve these alleged errors for appellate review.

           Because the IATC claim asserted in ground five is procedurally barred and, alternatively,

    lacks merit, the Court denies the petition as to ground five.

                   2.      Brady/Napue claim

           In ground seven, Bethel claims that the prosecutor violated his Fourteenth Amendment rights

    to due process and a fair trial, as interpreted in Brady v. Maryland, 373 U.S. 83 (1963), and Napue

    v. Illinois, 360 U.S. 264 (1959), (1) by withholding evidence of a tacit agreement the state had with

    Dolan Prejean wherein the state offered Prejean a lenient sentencing deal in exchange for his trial


                                                      50
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 51 of 58




    testimony and (2) by failing to correct Prejean’s testimony when Prejean falsely testified he had no

    deal with the state. Dkt. # 1, Pet., at 29-30; Dkt. # 18, Reply Br., at 37-43.

           Crow contends, and the record supports, that Bethel procedurally defaulted this claim in state

    court. Dkt. # 9, Resp., at 42. Bethel first raised the Brady/Napue claim when he moved to amend

    or supplement his first application for postconviction relief. Dkt. # 9-14, Mot., at 3-4. In support

    of the motion, Bethel alleged that he discovered new evidence in December 2015 to support his

    claim that Prejean, who pleaded guilty as to four felonies in November 2009, received a lenient

    sentence in January 2013, after he testified against Bethel. Dkt. # 9-14, Mot., at 3-4. While his

    motion was pending, Bethel filed a third application for postconviction relief, asserting the

    Brady/Napue claim as his seventh proposition for relief. Dkt. # 9-15, Third Appl., at 68-72.

           The state district court denied Bethel’s request to amend or supplement the first application

    for postconviction relief, reasoning that the time to do so expired when Bethel failed to perfect a

    postconviction appeal from the order denying the first application because, at that time, the state

    district court’s order became a final judgment that was “no longer subject to further litigation,

    supplementation, or amendment.” Dkt. # 9-17, Order (Mar. 1, 2017), at 6-7. The state district court

    found that the Brady/Napue claim raised in the third application was not, but could have been, raised

    in the first application for postconviction relief and was thus barred by the doctrine of waiver. Dkt.

    # 9-17, Order (Mar. 1, 2017), at 10.

           The OCCA affirmed both of these rulings and expressly rejected Bethel’s assertions (1) that

    prison conditions and his status as a pro se litigant were “sufficient reason[s]” for not previously

    raising “several of his current post-conviction claims,” including his Brady/Napue claim, in his first

    application for postconviction relief and (2) that he “did not have a full and fair opportunity” to


                                                     51
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 52 of 58




    litigate his newly-asserted claims when filing his first application. Dkt. # 9-21, OCCA Order, at 3-6;

    see OKLA. STAT. tit. 22, § 1086 (limiting the grounds for postconviction relief to claims “which for

    sufficient reason was not asserted or was inadequately raised” in a prior proceeding). The OCCA’s

    determination that Bethel waived his Brady/Napue claim by failing to assert it in his first application

    for postconviction relief is based on an independent and adequate state procedural rule. See Cannon

    v. Gibson, 259 F.3d 1253, 1269 (10th Cir. 2001) (reaffirming “that § 1086 is an adequate state bar

    to Brady claims which could have been, but were not, raised on direct appeal); Hale v. Gibson, 227

    F.3d 1298, 1330 (10th Cir. 2000) (“Oklahoma’s bar on raising claims on post-conviction that could

    have been raised on direct appeal is an independent and adequate state bar with regard to Brady

    claims.”). The record thus supports Crow’s contention that the Brady/Napue claim is procedurally

    defaulted.

           As cause to excuse the procedural default of this claim, Bethel alleges that appellate counsel

    was ineffective for failing to raise the Brady/Napue claim because it “was obvious from the record

    on appeal.” Dkt. # 18, Reply Br., at 36. As just discussed, Bethel cannot rely on his IAAC claim

    to establish cause for the procedural default of the Brady/Napue claim because the IAAC claim is

    also procedurally defaulted. Carpenter, 529 U.S. at 451-53. Bethel further alleges that he could not

    present the claim in his first application for postconviction relief (1) “due to the prosecutorial

    misconduct and deception of suppressing, concealing and withholding the materials underlying the

    claims for the defendant, his defense and appellate attorney,” and (2) because his mother provided

    him new evidence to support the claim on December 28, 2015, when she gave him an “offender

    look-up print out” reflecting that Prejean was not eligible for the lenient sentence he received in

    January 2013. Dkt. # 18, Reply Br., at 37-42. In Cannon, the Tenth Circuit recognized that “a


                                                      52
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 53 of 58




    prosecutor’s failure to disclose exculpatory materials may in certain circumstances serve as cause

    for the failure to raise a Brady claim in the appropriate state proceeding.” 259 F.3d at 1269. But

    here, the Court finds it unnecessary to consider whether either of these reasons are sufficient to

    establish the requisite cause, because the Brady/Napue claim fails on the merits.

            In support of his ground seven claim, Bethel alleges that Prejean pleaded guilty as to four

    felony offenses on November 16, 2009, but did not receive a sentence in that case until January 17,

    2013, after Prejean testified against Bethel and each of his co-conspirators. Dkt. # 1, Pet., at 29.

    Bethel further alleges that Prejean had several prior felony convictions when he entered his guilty

    plea and he received concurrent suspended sentences even though he was ineligible to receive

    suspended sentences absent a written waiver from the state. Dkt. # 1, Pet., at 29. Thus, Bethel

    argues, the only explanation for Prejean’s lenient sentence is that he had a “tacit prosecution leniency

    deal”—a deal that the prosecutor failed to disclose and knowingly permitted Prejean to falsely deny

    when he testified at trial. Dkt. # 1, Pet., at 29-30.

            “Beginning with its seminal decisions in Napue v. Illinois, 360 U.S. 264 (1959), and Brady

    v. Maryland, 373 U.S. 83 (1963), the Supreme Court established the principle that criminal

    convictions obtained by presentation of known false evidence or by suppression of exculpatory or

    impeaching evidence violates the due process guarantees of the Fourteenth Amendment.” Douglas

    v. Workman, 560 F.3d 1156, 1172 (10th Cir. 2009). “To establish a Brady claim, ‘the defendant

    must prove by a preponderance of the evidence: (1) the government suppressed evidence; (2) the

    evidence was favorable to the defendant; and (3) the evidence was material.’” United States v.

    Garcia, 793 F.3d 1194, 1205 (10th Cir. 2015) (quoting United States v. Reese, 745 F.3d 1075, 1083




                                                      53
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 54 of 58




    (10th Cir. 2014)). “A Napue violation occurs when (1) a government witness committed perjury,

    (2) the prosecution knew the testimony to be false, and (3) the testimony was material.” Id.

           In either situation, materiality is the metric used to measure prejudice. “[F]avorable evidence

    is material, and constitutional error results . . . ‘if there is a reasonable probability that, had the

    evidence been disclosed to the defense,’” or had the state not knowingly presented false evidence,

    “‘the result of the proceeding would have been different.’” Kyles v. Whitley, 514 U.S. 419, 433-34

    (1995) (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)). “A ‘reasonable probability’ of

    a different result is accordingly shown when the government’s evidentiary suppression [or knowing

    presentation of false testimony] ‘undermines confidence in the outcome of the trial.’” Id. (quoting

    Bagley, 473 U.S. at 678).

           Here, on direct and cross-examination, Prejean testified at Bethel’s trial that he pleaded guilty

    in November 2009 to resolve several felony charges against him and that he had no deal with the

    state for a favorable sentencing recommendation in exchange for his testimony against Bethel. Dkt.

    # 10-16, Tr. Trial vol. 3, at 14 [378], 34 [398], 42-45 [406-09], 51-55 [415-19], 66-67 [430-31].

    Even if the Court assumes, without deciding, (1) that Prejean’s testimony was false, (2) that the

    prosecutor knew the testimony was false and failed to correct it, and (3) that the state failed to

    disclose that it had an agreement with Prejean to recommend a lenient sentence, the Court finds that

    the allegedly suppressed evidence of, and allegedly false testimony about, the alleged tacit agreement

    was not material.

           Bethel’s jury had every reason to question Prejean’s motives and credibility. Through

    Prejean’s own testimony, the jury heard about Prejean’s extensive criminal history, which included

    several prior convictions for crimes of dishonesty, Prejean’s former status as a high ranking gang


                                                      54
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 55 of 58




    member, and Prejean’s willingness to provide incriminating information about other inmates to law

    enforcement while he was incarcerated and awaiting sentencing on his own charges. Dkt. # 10-16,

    Tr. Trial vol. 3, at 4-72 [368-436].

           Nevertheless, while Prejean’s testimony was important, it was far from critical to obtaining

    Bethel’s convictions. The state presented evidence from other witnesses to establish that Aziz

    recruited Allen Shields to find someone to murder Sweeney, that Allen and Fred Shields agreed to

    find someone in exchange for $10,000, that Fred met Bethel met while both were incarcerated in the

    Osage County jail, that Fred and Bethel discussed killing Sweeney, that Bethel agreed to kill

    Sweeney, and that Fred made arrangements to bond Bethel out of jail only few days before the

    murder. Dkt. # 9-3, OCCA Op., at 3-4. The state also presented evidence from witnesses other than

    Prejean establishing that Fred recruited Alonzo “Jack” Johnson to borrow the commercial van that

    he then delivered to Bethel, that Allen saw Bethel with Johnson on the morning of September 4,

    2008, that Johnson met with Allen that morning to confirm that Aziz had the money, and that

    Johnson identified Bethel, not by name, but as “the guy” he “was taking . . . to go do the murder that

    morning.” Dkt. # 9-3, OCCA Op., at 4; Dkt. # 10-20, Tr. Exs. (envelope 1, part 2), at 44-47.

           In addition, Debra Townsend, one of Sweeney’s co-workers, testified that she saw a black

    male dressed in dark clothing and wearing sunglasses walk into Sweeney’s business on the morning

    of September 4, 2008, walk past her, walk into Sweeney’s office and stretch his arm in Sweeney’s

    direction, right before Townsend heard gunshots. Dkt. # 9-3, OCCA Op., at 5; Dkt. # 10-15, Tr.

    Trial vol. 2, at 129 [251], 138-45 [260-67]. And Bethel effectively confirmed Townsend’s account

    of the shooting in his own words, which were admitted at trial through the admission of State’s

    Exhibit 77. Bethel stated that the “Arabs” identified which business park housed Sweeney’s office,


                                                     55
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 56 of 58




    that he went to the business “early in the morning,” that he was dressed in “all black” and wore

    “black shades,” that there was a woman near a desk by the front door, and that he “walked right past

    her” with his “head down,” he [w]ent in the dude office, hit him and walked out.” Dkt. # 11, State’s

    Ex. 77, at 27:00-31:15; see also, Dkt. # 10-8, Preliminary Hr’g Exs., at 28-31 (transcript of State’s

    Ex. 77).

            Under the facts of this case, even if the jury had been presented with direct evidence that the

    state had a formal, written agreement offering Prejean leniency in exchange for his testimony, the

    Court finds no reasonable probability that the result of Bethel’s trial would have been different.

            Because Bethel procedurally defaulted his Brady/Napue claim and any success in overcoming

    the procedural default would only result in a rejection on the merits of that claim, the Court denies

    the petition as to ground seven.

                    3.      Ineffective assistance of appellate counsel

            Bethel’s final claim is his ground six claim that he was denied his Sixth Amendment right

    to the effective assistance of appellate counsel. Dkt. # 1, Pet., at 27-28. In support of his ineffective-

    assistance-of-appellate-counsel (IAAC) claim, Bethel alleges that appellate counsel (1) failed to

    argue that trial counsel was ineffective (for the reasons alleged in ground five of the petition), (2)

    failed to argue that the prosecutor committed misconduct by concealing evidence of a tacit agreement

    with Prejean and failing to correct Prejean’s perjury about that agreement (as alleged in ground seven

    of the petition), (3) failed to request an evidentiary hearing to support his religious privilege and First

    Amendment claims, and (4) failed to adequately argue his First and Fifth Amendment challenges to

    the admission of State’s Exhibit 77 and Prejean’s testimony (as alleged in ground two of the

    petition). Dkt. # 1, Pet., at 27-28.


                                                        56
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 57 of 58




           As previously discussed, Bethel procedurally defaulted this claim in state court. In his

    petition, Bethel appears to argue that he can establish cause for the procedural default because

    appellate counsel was ineffective for failing to argue her own ineffectiveness. Dkt. # 1, Pet., at 27-

    28. It is not clear how appellate counsel could have done so.

           Regardless, based on the Court’s analysis of Bethel’s substantive claims, the Court finds it

    easier to overlook the procedural default and deny the IAAC claim on the merits. This claim too is

    governed by Strickland’s two-part test. Smith v. Robbins, 529 U.S. 259, 285 (2000). As framed in

    Robbins, a defendant alleging appellate counsel was ineffective must show counsel performed

    deficiently and that, but for counsel’s deficient performance, “he would have prevailed on his

    appeal.” 529 U.S. at 285-86. Ordinarily, in considering whether appellate counsel performed

    deficiently, courts “look to the merits of” the issue or issues that the defendant alleges was

    improperly omitted or inadequately argued. Miller v. Mullin, 354 F.3d 1288, 1298 (10th Cir. 2004)

    (quoting Cargle v. Mullin, 317 F.3d 1196, 1202 (10th Cir. 2003)). In Cargle, the Tenth Circuit

    provided the following guidance for evaluating an IAAC claim:

           If the issue is so plainly meritorious that it would have been unreasonable to winnow
           it out from an otherwise strong appeal, its omission may directly establish deficient
           performance; if the omitted issue has merit but is not so compelling, the case for
           deficient performance is more complicated, requiring an assessment of the issue
           relative to the rest of the appeal, and deferential consideration must be given to any
           professional judgment involved in its omission; of course, if the issue is meritless,
           its omission will not constitute deficient performance.

    Cargle, 317 F.3d at 1202.

           For the reasons previously discussed in addressing each of Bethel’s substantive claims, the

    Court finds that those issues appellate counsel raised on appeal were adequately argued and those

    issues appellate counsel omitted were meritless. The Court therefore finds that appellate counsel did


                                                     57
Case 4:18-cv-00037-CVE-CDL Document 30 Filed in USDC ND/OK on 03/08/21 Page 58 of 58




    not perform deficiently, much less prejudicially, in representing Bethel on appeal or in failing to

    request an evidentiary hearing. Because the IAAC claim is procedurally defaulted and fails on the

    merits, the Court denies the petition as to ground six.

                                              CONCLUSION

           The Court concludes that Bethel is not entitled to federal habeas relief on any claims asserted

    in his petition. The Court therefore denies the petition for writ of habeas corpus and denies as moot

    Bethel’s requests for an evidentiary hearing. In addition, after full consideration of Bethel’s claims,

    the Court finds that reasonable jurists would not debate the correctness of this Court’s assessment

    of his constitutional claims, or its assessment that at least a portion of his ground two claim alleges

    only an error of state law. The Court therefore further concludes that no certificate of appealability

    should issue as to any claims. Slack v. McDaniel, 529 U.S. 473, 484 (2000); 28 U.S.C. § 2253(c)(1);

    Rule 11, Rules Governing Section 2254 Cases in the United States District Courts.

           ACCORDINGLY, IT IS HEREBY ORDERED that:

    1.     The Clerk of Court shall note the substitution of Scott Crow in place of Jerold Braggs as

           party respondent.

    2.     Bethel’s requests for an evidentiary hearing are denied.

    3.     The petition for writ of habeas corpus (Dkt. # 1) is denied.

    4.     A certificate of appealability is denied.

    5.     A separate judgment shall be entered in this matter.

           DATED this 8th day of March, 2021.




                                                       58
